Exhibit 10.1

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of July 10, 2020, is
entered into by and between Virgin Galactic, LLC, a Delaware limited liability
company (“OpCo”), Virgin Galactic Holdings, Inc. (“PubCo” and, together with
OpCo, the “Company”) and Michael Colglazier (the “Executive”). OpCo is a
wholly-owned subsidiary of PubCo.

WHEREAS, the Company desires to employ the Executive (with OpCo being the
technical employer of the Executive) and the Company and the Executive desire to
enter into an agreement embodying the terms of such employment, subject to the
terms and conditions of this Agreement.

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

1.    Employment Period. Effective as of July 20, 2020 (the “Effective Date”),
the Executive’s employment hereunder shall be for a term (the “Employment
Period”) commencing on the Effective Date and ending on the fifth anniversary of
the Effective Date (the “Initial Termination Date”), unless earlier terminated
in accordance with the terms of this Agreement. If not previously terminated,
effective as of the Initial Termination Date (and on every anniversary of the
Initial Termination Date thereafter), the Employment Period shall be
automatically extended by 12 months unless a party has previously provided the
other party with written notice that it does not wish to have the Employment
Period so extended (a “Non-Renewal”) at least 180 days prior to the end of the
then-current Employment Period. Notwithstanding anything to the contrary in the
foregoing, the Executive’s employment hereunder is terminable at will by the
Company or by the Executive at any time (for any reason or for no reason),
subject to the provisions of Section 4 hereof.

2.    Terms of Employment.

(a)    Position and Duties.

(i)    Role and Responsibilities. During the Employment Period, the Executive
shall serve as the sole Chief Executive Officer of PubCo and shall be its most
senior executive officer, and shall perform such employment duties as are usual
and customary for such position. The Executive shall report directly and solely
to the Board and shall be appointed to serve on the Board on the Effective Date.
In addition, during the Employment Period, the Company shall cause the Executive
to be nominated to stand for election to the Board at any meeting of
stockholders of the Company during which any such election is held and the
Executive’s term as director will expire if he is not reelected; provided,
however, that the Company shall not be obligated to cause such nomination if
(A) any of the events constituting Cause (as defined below) have occurred and
not been cured or (B) the Executive has issued a Notice of Termination. At the
Company’s request, the Executive shall serve the Company and/or its subsidiaries
and affiliates in other capacities in addition to the foregoing, consistent with
the Executive’s position hereunder. In the event that the Executive, during the
Employment Period, serves in any one or more of such additional capacities, the
Executive’s compensation shall not be increased beyond that specified in
Section 2(b) hereof. In addition, in the event the Executive’s service in one or
more of such additional capacities is terminated, the Executive’s compensation,
as specified in Section 2(b) hereof, shall not be diminished or reduced in any
manner as a result of such termination provided that the Executive otherwise
remains employed under the terms of this Agreement. The Executive shall
primarily work at the Company’s offices located within 50 miles of Los Angeles,
California; provided, however, that the parties acknowledge and agree that the
Executive may be required to travel with relative frequency to Mojave,
California and Las Cruces, New Mexico, as well as other locations as may be
necessary to fulfill the Executive’s duties and responsibilities hereunder.



--------------------------------------------------------------------------------

(ii)    Exclusivity. During the Employment Period, and excluding any periods of
leave to which the Executive may be entitled, the Executive agrees to devote his
full business time and attention to the business and affairs of the Company.
Notwithstanding the foregoing, during the Employment Period, it shall not be a
violation of this Agreement for the Executive to: (A) serve on boards,
committees or similar bodies of charitable or nonprofit organizations,
(B) fulfill limited teaching, speaking and writing engagements, and (C) manage
his personal investments, in each case, so long as such activities do not
individually or in the aggregate materially interfere or conflict with the
performance of the Executive’s duties and responsibilities under this Agreement;
provided, that with respect to the activities in subclauses (A) and/or (B), the
Executive receives prior written approval from the Board.

(iii)    Spaceflights. Subject to availability, the parties acknowledge and
agree that the Executive shall join a “Spaceflight” (which may include a test
Spaceflight) in connection with the performance of his duties hereunder; in
addition, the Executive may invite three guests to join a Spaceflight (which may
include a test Spaceflight). In the event that all or any portion of such
Spaceflight(s) is required to be imputed into the Executive’s income, the
Company shall (at the time of imputation of such income) pay to the Executive a
cash amount equal to the aggregate imputed federal, state and local taxes plus
any taxes imposed on such cash amount so that the Executive on an after-tax
basis is in the same position as if there had been no imputation of income on
the Executive (and the Executive’s then-applicable marginal tax rates shall be
used to calculate the cash amount).

(b)    Compensation and Benefits.

(i)    Base Salary. During the Employment Period, the Executive shall receive a
base salary (the “Base Salary”) of $1,000,000 per annum. The Base Salary shall
be paid in accordance with the Company’s normal payroll practices for executive
salaries generally, but no less often than pro-rata installments each calendar
month and shall be pro-rated for partial years of employment. The Base Salary
shall be reviewed annually by the Board or a subcommittee thereof, which shall
give consideration to the base salaries paid to chief executive officers of
companies in the Company’s peer group, and may be increased in its discretion,
but not reduced, and the term “Base Salary” as utilized in this Agreement shall
refer to the Base Salary as so increased.

(ii)    Annual Cash Bonus. For each calendar year ending during the Employment
Period, the Executive shall be eligible to earn a cash performance bonus (an
“Annual Bonus”) under the Company’s bonus plan or program applicable to senior
executives targeted at 100% of the Executive’s Base Salary (the “Target Bonus”),
and ranging from 50% of the Executive’s Base Salary (if minimum / threshold
performance goals are achieved) to a maximum of 150% of the Executive’s Base
Salary (if maximum performance goals are achieved). The actual amount of any
Annual Bonus shall be determined by the Board (or a subcommittee thereof) in its
discretion, based on the achievement of individual and/or Company performance
goals as determined by the Board (or a subcommittee thereof), and shall be
pro-rated for any partial year of employment. The payment of any Annual Bonus,
to the extent any Annual Bonus becomes payable, will be made on the date on
which annual bonuses are paid generally to the Company’s senior executives, but
in no event later than March 15th of the calendar year following the calendar
year in which such Annual Bonus was earned, subject to the Executive’s continued
employment through December 31 of the applicable calendar year. With respect to
calendar year 2020 only, the Annual Bonus shall be equal to the product of 100%
multiplied by the Base Salary earned from the Effective Date through
December 31, 2020, subject to the Executive’s continued employment through
December 31, 2020.

 

2



--------------------------------------------------------------------------------

(iii)    Signing Bonus. The Company shall pay the Executive a cash signing bonus
in an amount equal to $1,000,000, one-half of which shall be paid in a lump sum
within fifteen days following the Effective Date, and one-half of which shall be
paid in a lump sum within fifteen days following the first anniversary of the
Effective Date, subject to the Executive’s continued employment through such
anniversary.

(iv)    Equity Awards.

(A)    On the Effective Date, PubCo shall grant to the Executive a nonqualified
option to purchase 500,000 shares of PubCo common stock (the “Option”). The
Option shall have an exercise price per share equal to the Fair Market Value (as
defined in PubCo’s 2019 Incentive Award Plan (the “Plan”)) on the grant date and
shall have an outside expiration date of ten years from the grant date (and the
vested portion of the Option shall remain exercisable for up to one year after
any termination of the Executive’s service for any reason other than a
termination for Cause, but in no event beyond the maximum term of the Option).
In addition, on the Effective Date, PubCo shall grant to the Executive (i) a
restricted stock unit award covering 70,000 shares of PubCo common stock (the
“Signing RSU Award”) and (ii) a restricted stock unit award covering 500,000
shares of PubCo common stock (the “Additional RSU Award” and, together with the
Option and the Signing RSU Award, the “Equity Awards”).    The Equity Awards
shall be granted under the Plan, and the exercise price (if applicable) and any
tax withholding obligation(s) associated with the Equity Awards may be settled
by the Executive in his discretion through a Company “net settlement”. Subject
to the Company’s insider trading policy, the Executive may also in his
discretion enter into a Rule 10b5-1 trading plan with respect to his Company
shares.

(B)    The Signing RSU Award shall be vested as to 50% of the restricted stock
units on the Effective Date and shall vest with respect to the remaining 50% of
the restricted stock units on the first anniversary of the Effective Date,
subject to the Executive’s continued service with the Company through such first
anniversary.

(C)    Subject to the Executive’s continued service with the Company through the
applicable vesting date, the Additional RSU Award shall vest (x) with respect to
25% of the restricted stock units on the first anniversary of the Effective
Date, and (y) as to the remaining 75% of the restricted stock units, in 12
substantially equal installments on each of the 12 quarterly anniversaries
thereafter.

(D)    Subject to the Executive’s continued service with the Company through the
applicable vesting date, the Option shall vest and become exercisable in 60
substantially equal monthly installments on each monthly anniversary of the
Effective Date during the five-year period following the Effective Date.

(E)    The terms and conditions of each Equity Award shall be set forth in
separate award agreements in forms to be entered into by PubCo and the Executive
which are attached hereto as Exhibit A (the “Award Agreements”). Except as
otherwise specifically provided in this Agreement, the Equity Awards shall be
governed in all respects by the terms of and conditions of the Plan and the
applicable Award Agreement but shall not conflict with the terms of this
Agreement. The Award Agreements for the Signing RSU Award and the Additional RSU
Award shall provide that the restricted stock units shall be settled within 30
days following the applicable vesting date(s). The Equity Awards shall be
subject to Section 8.3 of the Plan as in effect on the Effective Date.

 

3



--------------------------------------------------------------------------------

(F)    In addition to the Equity Awards, the Executive shall be eligible to
receive annual equity-based compensation awards as determined by the Board (or a
subcommittee thereof) from time to time, which awards may be in such amount,
form(s) and mix, and with such other terms and conditions, as the Board (or such
subcommittee) shall determine in its sole discretion taking into account the
Executive’s and the Company’s performance.

(v)    Benefits. During the Employment Period, the Executive (and the
Executive’s spouse and/or eligible dependents to the extent provided in the
applicable plans and programs) shall be eligible to participate in and be
covered under the health and welfare benefit plans and programs maintained by
the Company for the benefit of its employees from time to time, pursuant to the
terms of such plans and programs including any medical, life, hospitalization,
dental, disability, accidental death and dismemberment and travel accident
insurance plans and programs on the same terms and conditions as those
applicable to similarly situated senior executives. In addition, during the
Employment Period, the Executive shall be eligible to participate in any
retirement, savings and other employee benefit plans and programs maintained
from time to time by the Company for the benefit of its senior executive
officers. Nothing contained in this Section 2(b)(v) shall create or be deemed to
create any obligation on the part of the Company to adopt or maintain any
health, welfare, retirement or other benefit plan or program at any time or to
create any limitation on the Company’s ability to modify or terminate any such
plan or program. The Executive shall be indemnified by the Company (and covered
under a Company maintained directors and officers errors and omissions liability
insurance policy) in accordance with the Indemnification and Advancement
Agreement attached hereto as Exhibit B (the “Indemnification Rights”).

(vi)    Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable business expenses incurred by
the Executive in connection with the performance of his duties under this
Agreement in accordance with the policies, practices and procedures of the
Company provided to employees of the Company. The Executive’s legal fees and
expenses actually incurred in connection with the drafting, review and
negotiation of this Agreement and its exhibits and related materials shall be
paid by the Company (to either the Executive or the Executive’s legal counsel)
within no later than 45 days after the Effective Date, subject to the
Executive’s delivery to the Company of documentation evidencing such fees and
expenses within 30 days after the Effective Date; provided, however, that such
Company payment or reimbursement shall not exceed $15,000.

(vii)    Fringe Benefits. During the Employment Period, the Executive shall be
eligible to receive such fringe benefits and perquisites as are provided by the
Company to its employees from time to time, in accordance with the policies,
practices and procedures of the Company, and shall receive such additional
fringe benefits and perquisites as the Company may, in its discretion, from
time-to-time provide.

(viii)    Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the plans, policies, programs and
practices of the Company applicable to its employees, but in no event shall the
Executive accrue less than 200 hours of vacation per calendar year (pro-rated
for any partial year of service); provided, however, that the Executive shall
not accrue any vacation time in excess of 350 hours (the “Accrual Limit”), and
shall cease accruing vacation time if the Executive’s accrued vacation reaches
the Accrual Limit until such time as the Executive’s accrued vacation time drops
below the Accrual Limit.

 

4



--------------------------------------------------------------------------------

3.    Termination of Employment.

(a)    Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. Either
the Company or the Executive may terminate the Executive’s employment in the
event of the Executive’s Disability during the Employment Period.

(b)    Termination by the Company. The Company may terminate the Executive’s
employment during the Employment Period for Cause or without Cause.

(c)    Termination by the Executive. The Executive’s employment may be
terminated by the Executive for any or no reason, including with Good Reason or
by the Executive without Good Reason.

(d)    Notice of Termination. Any termination of employment (other than due to
the Executive’s death), shall be communicated by a Notice of Termination to the
other parties hereto given in accordance with Section 11(b) hereof. The failure
by the Executive or the Company to set forth in the Notice of Termination any
fact or circumstance which contributes to a showing of Good Reason or Cause
shall not waive any right of the Executive or the Company, respectively,
hereunder or preclude the Executive or the Company, respectively, from asserting
such fact or circumstance in enforcing the Executive’s or the Company’s rights
hereunder.

(e)    Termination of Offices and Directorships; Return of Property. Upon
termination of the Executive’s employment for any reason, unless otherwise
specified in a written agreement between the Executive and the Company, the
Executive shall be deemed to have resigned from all offices, directorships, and
other employment positions if any, then held with the Company, and shall take
all actions reasonably requested by the Company to effectuate the foregoing. In
addition, upon the termination of the Executive’s employment for any reason, the
Executive agrees to return to the Company all documents of the Company and its
affiliates (and all copies thereof) and all other Company or Company affiliate
property that the Executive has in his possession, custody or control. Such
property includes, without limitation: (i) any materials of any kind that the
Executive knows contain or embody any proprietary or confidential information of
the Company or an affiliate of the Company (and all reproductions thereof), (ii)
computers (including, but not limited to, laptop computers, desktop computers
and similar devices) and other portable electronic devices (including, but not
limited to, tablet computers), cellular phones/smartphones, credit cards, phone
cards, entry cards, identification badges and keys, and (iii) any
correspondence, drawings, manuals, letters, notes, notebooks, reports, programs,
plans, proposals, financial documents, or any other documents concerning the
customers, business plans, marketing strategies, products and/or processes of
the Company or any of its affiliates and any information received from the
Company or any of its affiliates regarding third parties.

4.    Obligations of the Company upon Termination.

(a)    Accrued Obligations. In the event that the Executive’s employment under
this Agreement terminates during the Employment Period for any reason, the
Company will pay or provide to the Executive: (i) any earned but unpaid Base
Salary and accrued vacation time, (ii) reimbursement of any business expenses
incurred by the Executive prior to the Date of Termination that are reimbursable
in accordance with Section 2(b)(vi) hereof, (iii) any unpaid Annual Bonus for a
prior completed calendar year and (iv) any vested rights or amounts due to the
Executive under any plan, program or policy of the Company including without
limitation the Indemnification Rights (together, the “Accrued Obligations”). The
Accrued Obligations described in clauses (i) – (ii) of the preceding sentence
shall be paid within 30 days after the Date of Termination (or such earlier date
as may be required by applicable law) and the Accrued Obligations described in
clauses (iii) – (iv) of the preceding sentence shall be paid in accordance with
the terms of the governing plan or program.

 

5



--------------------------------------------------------------------------------

(b)    Qualifying Termination. Subject to Sections 4(c), 4(e) and 11(d), and the
Executive’s continued compliance with the provisions of Section 7 hereof, if the
Executive’s employment with the Company is terminated during the Employment
Period due to a Qualifying Termination, then in addition to the Accrued
Obligations, the Executive shall be entitled to receive the items in clauses
(i) through (v) below and none of which shall be subject to mitigation or
offset:

(i)    Cash Severance. The Company shall pay the Executive an amount equal to
1.0 (if the Date of Termination occurs after the second anniversary of the
Effective Date) or 2.0 (if the Date of Termination occurs on or before the
second anniversary of the Effective Date) (whichever is applicable, “Severance
Multiplier”) multiplied by the sum of (i) the Base Salary and (ii) the Target
Bonus, disregarding any reductions in either of which that constituted Good
Reason, (the “Severance”); provided, however, that in the event the Date of
Termination occurs on or within 24 months following a Change in Control, then
the Severance Multiplier shall be 2.0. The Severance shall be paid in
substantially equal installments in accordance with the Company’s normal payroll
practices over a number of months (such number is equal to the product of the
Severance Multiplier multiplied by 12) following the Executive’s Date of
Termination, but shall commence on the first payroll date following the
effective date of the Release (as defined below), and amounts otherwise payable
prior to such first payroll date shall be paid on such date without interest
thereon; provided, however that if the Date of Termination occurs on or within
24 months following a Change in Control that constitutes a “change in control
event” for purposes of Section 409A (as defined below), the Severance shall be
paid in a single lump sum cash payment within 30 days following the Date of
Termination.

(ii)     COBRA. Subject to the Executive’s valid election to continue healthcare
coverage under Section 4980B of the Code, the Company shall continue to provide,
during the COBRA Period, the Executive and the Executive’s eligible dependents
with coverage under its group health plans at the same levels and the same cost
to the Executive as would have applied if the Executive’s employment had not
been terminated based on the Executive’s elections in effect on the Date of
Termination, provided, however, that (A) if any plan pursuant to which such
benefits are provided is not, or ceases prior to the expiration of the period of
continuation coverage to be, exempt from the application of Section 409A under
Treasury Regulation Section 1.409A-1(a)(5), or (B) the Company is otherwise
unable to continue to cover the Executive under its group health plans without
incurring penalties (including without limitation, pursuant to Section 2716 of
the Public Health Service Act or the Patient Protection and Affordable Care
Act), then, in either case, an amount equal to each remaining Company subsidy
shall thereafter be paid to the Executive in substantially equal monthly
installments over the continuation coverage period (or the remaining portion
thereof), along with an additional amount equal to the aggregate federal, state
and local taxes plus any taxes imposed on such amount so that the Executive on
an after-tax basis is in the same position as if the Company subsidy had not
been taxable (and calculated based on the Executive’s then-applicable marginal
tax rates). For purposes of this Agreement, “COBRA Period” shall mean the period
beginning on the Date of Termination and ending on the 12-month anniversary
thereof; provided, however, that in the event the Qualifying Termination occurs
either (i) on or prior to the second anniversary of the Effective Date or
(ii) on or within 24 months following a Change in Control, then the COBRA Period
instead shall end on the 18-month anniversary thereof.

 

6



--------------------------------------------------------------------------------

(iii)     Equity Acceleration. Each of the Equity Awards (and any other
then-outstanding unvested Company equity compensation awards that vest solely on
the passage of time) shall vest and become exercisable (as applicable) on an
accelerated basis as of the Date of Termination with respect to the number of
shares or restricted stock units, as applicable, that would have vested, after
the Date of Termination, as if the Executive had remained in continuous service
beyond the Date of Termination for an additional number of months equal to the
product of the Severance Multiplier multiplied by 12. Notwithstanding the
foregoing, in the event that the Date of Termination occurs on or within 24
months following a Change in Control, then each of the Equity Awards (and any
other then-outstanding unvested Company equity compensation awards that vest
solely on the passage of time) shall become fully vested and, to the extent
applicable, exercisable, on an accelerated basis as of the Date of Termination.

(iv)     Annual Bonus. The Executive shall remain eligible to be paid the Annual
Bonus for the calendar year in which the Date of Termination occurs in
accordance with Section 2(b)(ii) provided however that the magnitude of any such
Annual Bonus shall be multiplied by a fraction which is equal to the number of
days elapsed in such calendar year as of the Date of Termination divided by 365
(or 366 if the calendar year is a leap year).

(v)    Spaceflight. In the event of a Qualifying Termination described in
subclauses (i), (ii) or (iv) of such definition, the Executive (and his guests)
shall remain entitled to join a Spaceflight as described in Section 2(a)(iii),
if not previously satisfied prior to or on the Date of Termination.

(c)    Release. Notwithstanding the foregoing, it shall be a condition to the
Executive’s right to receive the amounts provided for in Section 4(b) hereof
that the Executive execute and deliver to the Company a release of claims in
substantially the form attached hereto as Exhibit C (the “Release”) within 21
days (or, to the extent required by law, 45 days) following the Date of
Termination and that the Executive not revoke such Release during any applicable
revocation period. For the avoidance of doubt, all equity awards eligible for
accelerated vesting pursuant to Section 4(b) hereof shall remain outstanding and
eligible to vest following the Date of Termination and shall actually vest and
become exercisable (if applicable) and non-forfeitable as of the Date of
Termination, subject to the Release becoming effective by its own terms.

(d)    Other Terminations. If the Executive’s employment is terminated for any
reason not described in Section 4(b) hereof, the Company will pay the Executive
only the Accrued Obligations.

(e)    Six-Month Delay. Notwithstanding anything to the contrary in this
Agreement, no compensation or benefits, including without limitation any
severance payments or benefits payable under this Section 4, shall be paid to
the Executive during the six-month period following the Executive’s Separation
from Service if the Company determines that paying such amounts at the time or
times indicated in this Agreement would be a prohibited distribution under
Section 409A(a)(2)(B)(i) of the Code. If the payment of any such amounts is
delayed as a result of the previous sentence, then on the first day of the
seventh month following the date of Separation from Service (or such earlier
date upon which such amount can be paid under Section 409A without resulting in
a prohibited distribution, including as a result of the Executive’s death), the
Company shall pay the Executive a lump-sum amount equal to the cumulative amount
that would have otherwise been payable to the Executive during such period. For
avoidance of doubt, any Company restricted stock units whose settlement is
delayed under this paragraph shall continue to remain in the form of restricted
stock units during the applicable delay period.

 

7



--------------------------------------------------------------------------------

(f)    Exclusive Benefits. Except as expressly provided in this Section 4 and
subject to Section 5 hereof, the Executive shall not be entitled to any
additional payments or benefits upon or in connection with the Executive’s
termination of employment.

5.    Non-Exclusivity of Rights. Amounts which are vested benefits or which the
Executive is otherwise entitled to receive under any plan, policy, practice or
program of or any contract or agreement with the Company at or subsequent to the
Date of Termination shall be payable in accordance with such plan, policy,
practice or program or contract or agreement except as explicitly modified by
this Agreement.

6.    Excess Parachute Payments; Limitation on Payments.

(a)    Best Pay Cap. Notwithstanding any other provision of this Agreement, in
the event that any payment or benefit received or to be received by the
Executive (including any payment or benefit received in connection with a
termination of the Executive’s employment, whether pursuant to the terms of this
Agreement or any other plan, arrangement or agreement) (all such payments and
benefits, including the payments and benefits under Section 4 hereof, being
hereinafter referred to as the “Total Payments”) would be subject (in whole or
part), to the excise tax imposed under Section 4999 of the Code (the “Excise
Tax”), then, after taking into account any reduction in the Total Payments
provided by reason of Section 280G of the Code in such other plan, arrangement
or agreement, the cash severance payments under this Agreement shall first be
reduced, and the noncash severance payments hereunder shall thereafter be
reduced, to the extent necessary so that no portion of the Total Payments is
subject to the Excise Tax but only if (i) the net amount of such Total Payments,
as so reduced (and after subtracting the net amount of federal, state and local
income taxes on such reduced Total Payments and after taking into account the
phase out of itemized deductions and personal exemptions attributable to such
reduced Total Payments) is greater than or equal to (ii) the net amount of such
Total Payments without such reduction (but after subtracting the net amount of
federal, state and local income taxes on such Total Payments and the amount of
Excise Tax to which the Executive would be subject in respect of such unreduced
Total Payments and after taking into account the phase out of itemized
deductions and personal exemptions attributable to such unreduced Total
Payments). In all cases, if there are any reductions to the Total Payments under
this paragraph, the reduction shall be performed in a manner which results in
the greatest after-tax amount being retained by the Executive and in manner
which comports with Section 409A.

(b)    Certain Exclusions. For purposes of determining whether and the extent to
which the Total Payments will be subject to the Excise Tax, (i) no portion of
the Total Payments the receipt or enjoyment of which the Executive shall have
waived at such time and in such manner as not to constitute a “payment” within
the meaning of Section 280G(b) of the Code shall be taken into account; (ii) no
portion of the Total Payments shall be taken into account which, in the written
opinion of an independent, nationally recognized accounting firm (the
“Independent Advisors”) selected by the Company (provided however that
Independent Advisors may not without the Executive’s written consent be the firm
which serves as the auditor for the ultimate parent of the entity acquiring the
Company) does not constitute a “parachute payment” within the meaning of
Section 280G(b)(2) of the Code (including by reason of Section 280G(b)(4)(A) of
the Code) and, in calculating the Excise Tax, no portion of such Total Payments
shall be taken into account which, in the opinion of Independent Advisors,
constitutes reasonable compensation for services actually rendered, within the
meaning of Section 280G(b)(4)(B) of the Code, in excess of the “base amount” (as
defined in Section 280G(b)(3) of the Code) allocable to such reasonable
compensation; and (iii) the value of any non-cash benefit or any deferred
payment or benefit included in the Total Payments shall be determined by the
Independent Advisors in accordance with the principles of Sections 280G(d)(3)
and (4) of the Code.

 

8



--------------------------------------------------------------------------------

(c)    Discount Rate. As expressly permitted by Q/A #32 of the final regulations
under Section 280G of the Code, with respect to performing any present value
calculations that are required in connection with this Section 6, the parties
affirmatively elect to utilize the Applicable Federal Rates that are in effect
as of the execution of this Agreement (the “July 2020 AFRs”) and the Independent
Advisors shall therefore use such July 2020 AFRs in its determinations and
calculations.

7.    Restrictive Covenants.

(a)    The Executive shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company and its subsidiaries and affiliates, which shall have been obtained
by the Executive in connection with the Executive’s employment by the Company
and which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data, to anyone other than the Company and those
designated by it; provided, however, that if the Executive receives actual
notice that the Executive is or may be required by law or legal process to
communicate or divulge any such information, knowledge or data, the Executive
shall promptly so notify the Company.

(b)    While employed by the Company, the Executive shall not be engaged in any
other business activity that would be competitive with the business of the
Company and its subsidiaries or affiliates. In addition, while employed by the
Company and, for a period of 12 months after the Date of Termination, the
Executive shall not directly or indirectly solicit, induce, or encourage any
employee or consultant of the Company and/or its subsidiaries and affiliates to
terminate their employment or other relationship with the Company and its
subsidiaries and affiliates or to cease to render services to the Company and/or
its subsidiaries and affiliates and the Executive shall not initiate discussion
with any such person for any such purpose or authorize or knowingly cooperate
with the taking of any such actions by any other individual or entity except, in
each case, to the extent the foregoing occurs as a result of general
advertisements or other solicitations not specifically targeted to such
employees and consultants. During his employment with the Company and
thereafter, the Executive shall not use any trade secret of the Company or its
subsidiaries or affiliates to solicit, induce, or encourage any customer,
client, vendor, or other party doing business with any member of the Company and
its subsidiaries and affiliates to terminate its relationship therewith or
transfer its business from any member of the Company and its subsidiaries and
affiliates and the Executive shall not initiate discussion with any such person
for any such purpose or authorize or knowingly cooperate with the taking of any
such actions by any other individual or entity.

(c)    Subject to Section 7(f), during the Executive’s service with the Company
and thereafter, excepting any litigation between the parties, (i) the Executive
agrees not to publish or disseminate, directly or indirectly, any statements,
whether written or oral, that are or could be harmful to or reflect negatively
on any of the Company or any of its subsidiaries or affiliates, or that are
otherwise disparaging of any policies, procedures, practices, decision-making,
conduct, professionalism or compliance with standards of the Company, its
affiliates or any of their past or present officers, directors, employees,
advisors or agents, and (ii) the Company’s directors and officers shall not
publish or disseminate, directly or indirectly, any statements, whether written
or oral, that are or could be harmful to or reflect negatively on the
Executive’s personal or business reputation or business.

(d)    In recognition of the fact that irreparable injury will result to a party
in the event of a breach by the other party of its obligations under Sections
7(a)-(c), that monetary damages for such breach would not be readily calculable,
and that the aggrieved party would not have an adequate remedy at law therefor,
each party acknowledges, consents and agrees that in the event of such breach,
or the threat

 

9



--------------------------------------------------------------------------------

thereof, the aggrieved party shall be entitled, in addition to any other legal
remedies and damages available, to specific performance thereof and to temporary
and permanent injunctive relief (without the necessity of posting a bond) to
restrain the violation or threatened violation of such obligations by the
offending party.

(e)    The Executive hereby acknowledges that the Executive is concurrently
entering into an agreement with the Company, substantially in the form attached
hereto as Exhibit D, containing confidentiality, intellectual property
assignment and other protective covenants (the “PIIA”), that the Executive shall
be bound by the terms and conditions of the PIIA, and that such agreement shall
be additional to, and not in limitation of, the covenants contained in this
Section 7.

(f)    Notwithstanding anything in this Agreement or the PIIA to the contrary,
nothing contained in this Agreement shall prohibit either party (or either
party’s attorney(s)) from (i) filing a charge with, reporting possible
violations of federal law or regulation to, participating in any investigation
by, or cooperating with the U.S. Securities and Exchange Commission, the
Financial Industry Regulatory Authority, the Equal Employment Opportunity
Commission, the National Labor Relations Board, the Occupational Safety and
Health Administration, the U.S. Commodity Futures Trading Commission, the U.S.
Department of Justice or any other securities regulatory agency, self-regulatory
authority or federal, state or local regulatory authority (collectively,
“Government Agencies”), or making other disclosures that are protected under the
whistleblower provisions of applicable law or regulation, (ii) communicating
directly with, cooperating with, or providing information (including trade
secrets) in confidence to any Government Agencies for the purpose of reporting
or investigating a suspected violation of law, or from providing such
information to such party’s attorney(s) or in a sealed complaint or other
document filed in a lawsuit or other governmental proceeding, and/or
(iii) receiving an award for information provided to any Government Agency.
Pursuant to 18 USC Section 1833(b), the Executive will not be held criminally or
civilly liable under any federal or state trade secret law for the disclosure of
a trade secret that is made: (x) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; or (y) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal. Further, nothing in this
Agreement is intended to or shall preclude either party from providing truthful
testimony in response to a valid subpoena, court order, regulatory request or
other judicial, administrative or legal process or otherwise as required by law.
If the Executive is required to provide testimony, then unless otherwise
directed or requested by a Government Agency or law enforcement, the Executive
shall notify the Company as soon as reasonably practicable after receiving any
such request of the anticipated testimony.

8.    Representations. The Executive hereby represents and warrants to the
Company that (a) the Executive is entering into this Agreement voluntarily and
that the performance of the Executive’s obligations hereunder will not violate
any agreement between the Executive and any other person, firm, organization or
other entity, and (b) the Executive is not bound by the terms of any agreement
with any previous employer or other party to refrain from competing, directly or
indirectly, with the business of such previous employer or other party that
would be violated by the Executive’s entering into this Agreement and/or
providing services to the Company pursuant to the terms of this Agreement.

9.    Successors.

(a)    This Agreement is personal to the Executive and, without the prior
written consent of the Company, shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.

(b)    This Agreement shall inure to the benefit of and be binding upon OpCo,
PubCo and their respective successors and assigns.

 

10



--------------------------------------------------------------------------------

10.    Certain Definitions.

(a)    “Board” means the Board of Directors of PubCo.

(b)    “Cause” means the occurrence of any one or more of the following events:

(i)    the Executive’s willful failure to substantially perform his duties with
the Company (other than any such failure resulting from the Executive’s
incapacity due to physical or mental illness or any such actual or anticipated
failure after his issuance of a Notice of Termination for Good Reason and other
than the mere failure to achieve specified performance goals or objectives),
including the Executive’s failure to follow any lawful directive from the Board
within the reasonable scope of the Executive’s duties;

(ii)    the Executive’s commission of, or entry of a plea of guilty or nolo
contendere to, (A) a felony crime (excluding vehicular crimes) or (B) a crime of
moral turpitude;

(iii)    the Executive’s material breach of any material obligation under any
written agreement with the Company or its affiliates or under any applicable
written policy of the Company or its affiliates (including any code of conduct
or harassment policies);

(iv)    any act of fraud, embezzlement, theft or misappropriation from the
Company or its affiliates by the Executive; or

(v)    the Executive’s willful misconduct or gross negligence with respect to
any material aspect of the Company’s business or a material breach by the
Executive of his fiduciary duty to the Company or its affiliates, which willful
misconduct, gross negligence or material breach has a material and demonstrable
adverse effect on the Company or its affiliates.

Notwithstanding the foregoing, except with respect to clause (ii)(A), the
Executive’s employment will not be terminated for Cause unless and until (1) the
Company provides the Executive with written notice setting forth the facts and
circumstances claimed by the Company to constitute Cause, and (2) the Executive
fails to cure or remedy such acts or omissions within 10 days following his
receipt of such notice (and during such 10 day period Executive has had the
opportunity with the assistance of his own legal counsel to appear before the
Board to address such matter).

(c)    “Change in Control” has the meaning set forth in the Plan.

(d)    “Code” means the Internal Revenue Code of 1986, as amended and the
regulations thereunder.

(e)    “Date of Termination” means the date on which the Executive’s employment
with the Company terminates.

(f)    “Disability” means that the Executive has become entitled to receive
benefits under an applicable Company long-term disability plan or, if no such
plan covers the Executive, then under the applicable definition provided by
Section 409A as determined in the reasonable discretion of the Board.

 

11



--------------------------------------------------------------------------------

(g)    “Good Reason” means the occurrence of any one or more of the following
events without the Executive’s prior written consent, unless the Company fully
corrects the circumstances constituting Good Reason (provided such circumstances
are capable of correction) as provided below:

(i)     a diminution in the Executive’s Base Salary, Annual Bonus opportunity or
Target Bonus percentage;

(ii)     a diminution in the Executive’s title, authority or duties or reporting
relationship (including the Executive ceasing to serve as the chief executive
officer of PubCo or on or after a Change in Control the Executive ceasing to be
the chief executive officer of the entity that is the ultimate parent entity of
PubCo (or its successor) if there is such a parent entity), as contemplated by
this Agreement, excluding for this purpose any isolated, insubstantial or
inadvertent actions not taken in bad faith and which are remedied by the Company
promptly after receipt of notice thereof given by the Executive, but including
PubCo’s failure to cause the Executive to be nominated to stand for election to
the Board in accordance with Section 2(a)(i);

(iii)     the Company requiring that the Executive’s principal work location be
moved to a location that is more than 50 miles from Los Angeles, California; or

(iv)     the Company’s material breach of this Agreement (which for avoidance of
doubt can occur before the Effective Date) or any other written agreement
between the Company and the Executive.

Notwithstanding the foregoing, the Executive’s employment will not be deemed to
have resigned for Good Reason unless (1) the Executive provides the Company with
written notice setting forth in reasonable detail the facts and circumstances
claimed by the Executive to constitute Good Reason within 60 days after the date
of the occurrence of any event that the Executive knows or should reasonably
have known to constitute Good Reason, (2) the Company fails to cure such acts or
omissions within 30 days following its receipt of such notice, and (3) the
effective date of the Executive’s termination for Good Reason occurs no later
than 60 days after the expiration of the Company’s cure period.

(h)    “Notice of Termination” means a written notice which (i) indicates the
specific termination provision in this Agreement relied upon, (ii) sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated and
(iii) if the Date of Termination is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than 30
days after the giving of such notice unless as otherwise provided upon a
termination for Good Reason).

(i)     “Qualifying Termination” means a termination of the Executive’s
employment (i) by the Company without Cause, (ii) by the Executive for Good
Reason, (iii) due to the Executive’s Disability or death or (iv) by reason of a
Non-Renewal of the Employment Period by the Company and the Executive is willing
and able, at the time of such Non-Renewal, to continue performing services on
the terms and conditions set forth herein.

(j)    “Section 409A” means Section 409A of the Code and Department of Treasury
regulations and other interpretive guidance issued thereunder.

(k)    “Separation from Service” means a “separation from service” (within the
meaning of Section 409A).

 

12



--------------------------------------------------------------------------------

11.    Miscellaneous.

(a)    Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California, without reference to
principles of conflict of laws. The captions of this Agreement are not part of
the provisions hereof and shall have no force or effect.

(b)    Notices. All notices and other communications hereunder shall be in
writing and shall be given by hand delivery to the other party or by registered
or certified mail, return receipt requested, postage prepaid, addressed as
follows:

If to the Executive: at the Executive’s most recent address on the records of
the Company.

If to the Company:

Virgin Galactic Holdings, Inc.

166 North Roadrunner Parkway, Suite 1C

Las Cruces, NM 8801

Attention: General Counsel

or to such other address as either party shall have furnished to the other in
writing in accordance herewith. Notice and communications shall be effective
when actually received by the addressee.

(c)    Sarbanes-Oxley Act of 2002. Notwithstanding anything herein to the
contrary, if the Company determines, in its good faith judgment, that any
transfer or deemed transfer of funds hereunder is likely to be construed as a
personal loan prohibited by Section 13(k) of the Securities Exchange Act of
1934, as amended, and the rules and regulations promulgated thereunder (the
“Exchange Act”), then such transfer or deemed transfer shall be provided to the
Executive as compensation (and not as a loan) to the Executive (and as such
shall be subject to tax withholding obligations).

(d)    Section 409A of the Code.

(i)    To the extent applicable, this Agreement shall be interpreted in
accordance with Section 409A. Notwithstanding any provision of this Agreement to
the contrary, if the Company determines that any compensation or benefits
payable under this Agreement may be subject to Section 409A, the Company shall
work in good faith with the Executive to adopt such amendments to this Agreement
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the Company
determines are necessary or appropriate to avoid the imposition of taxes under
Section 409A, including without limitation, actions intended to (i) exempt the
compensation and benefits payable under this Agreement from Section 409A, and/or
(ii) comply with the requirements of Section 409A; provided, however, that this
Section 11(d) shall not create an obligation on the part of the Company to adopt
any such amendment, policy or procedure or take any such other action, nor shall
the Company have any liability for failing to do so.

(ii)    Any right to a series of installment payments pursuant to this Agreement
is to be treated as a right to a series of separate payments. To the extent
permitted under Section 409A, any separate payment or benefit under this
Agreement or otherwise shall not be deemed “nonqualified deferred compensation”
subject to Section 409A to the extent provided in the exceptions in Treasury
Regulation Section 1.409A-1(b)(4), Section 1.409A-1(b)(9) or any other
applicable exception or provision of Section 409A. Any payments subject to
Section 409A that are subject to execution of a waiver and release which may be
executed and/or revoked in a calendar year following the calendar year in which
the payment event

 

13



--------------------------------------------------------------------------------

(such as termination of employment) occurs shall commence payment only as soon
as possible in the calendar year in which the consideration period or, if
applicable, release revocation period ends, as necessary to comply with
Section 409A. All payments of nonqualified deferred compensation subject to
Section 409A to be made upon a termination of employment under this Agreement
may only be made upon the Executive’s Separation from Service.

(iii)    To the extent that any payments or reimbursements provided to the
Executive under this Agreement are deemed to constitute compensation to the
Executive to which Treasury Regulation Section 1.409A-3(i)(1)(iv) would apply,
such amounts shall be paid or reimbursed reasonably promptly, but not later than
December 31 of the year following the year in which the expense was incurred.
The amount of any such payments eligible for reimbursement in one year shall not
affect the payments or expenses that are eligible for payment or reimbursement
in any other taxable year, and the Executive’s right to such payments or
reimbursement of any such expenses shall not be subject to liquidation or
exchange for any other benefit.

(e)    Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.

(f)    Withholding. The Company may withhold from any amounts payable under this
Agreement such federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.

(g)    No Waiver. The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the Executive or the Company may have hereunder, including, without
limitation, the right of the Executive to terminate employment for Good Reason
pursuant to Section 3(c) hereof, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement.

(h)    Entire Agreement. As of the Effective Date, this Agreement (including the
exhibits attached hereto) constitutes the final, complete and exclusive
agreement between the Executive and the Company with respect to the subject
matter hereof and replaces and supersedes any and all other agreements, offers
or promises, whether oral or written, by any member of the Company and its
subsidiaries or affiliates, or representative thereof. In the event of any
conflict in terms between this Agreement and any other agreement between the
Executive and the Company (including the exhibits to this Agreement), the terms
of this Agreement shall prevail and govern.

(i)    Arbitration.

(i)     Any controversy or dispute that establishes a legal or equitable cause
of action (“Arbitration Claim”) between any two or more Persons Subject to
Arbitration (as defined below), including any controversy or dispute, whether
based on contract, common law, or federal, state or local statute or regulation,
arising out of, or relating to the Executive’s service or the termination
thereof, shall be submitted to final and binding arbitration as the sole and
exclusive remedy for such controversy or dispute in accordance with the rules of
JAMS pursuant to its Employment Arbitration Rules and Procedures, which are
available at http://www.jamsadr.com/rules-employment-arbitration/, and the
Company will provide a copy upon the Executive’s request. Notwithstanding the
foregoing, this Agreement shall not require any Person Subject to Arbitration to
arbitrate pursuant to this Agreement any claims: (A) under a Company benefit
plan subject to the Employee Retirement Income Security Act, as amended; or
(B) as to which applicable law not preempted by the Federal Arbitration Act
prohibits resolution by binding arbitration. Either party may seek provisional
non-monetary

 

14



--------------------------------------------------------------------------------

remedies in a court of competent jurisdiction to the extent that such remedies
are not available or not available in a timely fashion through arbitration. It
is the parties’ intent that issues of arbitrability of any dispute shall be
decided by the arbitrator.

(ii)     “Persons Subject to Arbitration” means, individually and collectively,
(A) the Executive, (B) any person in privity with or claiming through, on behalf
of or in the right of the Executive, (C) the Company, (D) any past, present or
future affiliate, employee, officer, director or agent of the Company, and/or
(E) any person or entity alleged to be acting in concert with or to be jointly
liable with any of the foregoing.

(iii)     The arbitration shall take place before a single neutral arbitrator at
the JAMS office in Los Angeles, California. Such arbitrator shall be provided
through JAMS by mutual agreement of the parties to the arbitration; provided
that, absent such agreement, the arbitrator shall be selected in accordance with
the rules of JAMS then in effect. The arbitrator shall permit reasonable
discovery. The award or decision of the arbitrator shall be rendered in writing;
shall be final and binding on the parties; and may be enforced by judgment or
order of a court of competent jurisdiction.

(iv)     In the event of arbitration relating to this Agreement, the
non-prevailing party shall reimburse the prevailing party for all costs incurred
by the prevailing party in connection with such arbitration (including
reasonable legal fees in connection with such arbitration, including any
litigation or appeal therefrom). The Company shall pay for all arbitration
related fees and costs that Executive would not have incurred if the dispute was
adjudicated in a court of law; provided, however, that if the Executive
initiates a claim subject to arbitration, the Executive shall pay any filing fee
up to the amount that the Executive would be required to pay if the Executive
initiated such claim in a court of law.

(v)     THE EXECUTIVE AND THE COMPANY UNDERSTAND THAT BY AGREEING TO ARBITRATE
ANY ARBITRATION CLAIM, THEY WILL NOT HAVE THE RIGHT TO HAVE ANY ARBITRATION
CLAIM DECIDED BY A JURY OR A COURT, BUT SHALL INSTEAD HAVE ANY ARBITRATION CLAIM
DECIDED THROUGH ARBITRATION.

(vi)     THE EXECUTIVE AND THE COMPANY WAIVE ANY CONSTITUTIONAL OR OTHER RIGHT
TO BRING CLAIMS COVERED BY THIS AGREEMENT OTHER THAN IN THEIR INDIVIDUAL
CAPACITIES. EXCEPT AS MAY BE PROHIBITED BY LAW, THIS WAIVER INCLUDES THE ABILITY
TO ASSERT CLAIMS AS A PLAINTIFF OR CLASS MEMBER IN ANY PURPORTED CLASS OR
REPRESENTATIVE PROCEEDING.

(vii)     This Section 11(i) shall be interpreted to conform to any applicable
law concerning the terms and enforcement of agreements to arbitrate service
disputes. To the extent any terms or conditions of this Section 11(i) would
preclude its enforcement, such terms shall be severed or interpreted in a manner
to allow for the enforcement of this Section 11(i). To the extent applicable law
imposes additional requirements to allow enforcement of this Section 11(i), this
Agreement shall be interpreted to include such terms or conditions.

(j)    Amendment; Survival. No amendment or other modification of this Agreement
shall be effective unless made in writing and signed by the parties hereto. The
respective rights and obligations of the parties under this Agreement shall
survive the Executive’s termination of employment and the termination of this
Agreement to the extent necessary for the intended preservation of such rights
and obligations.

 

15



--------------------------------------------------------------------------------

(k)    Counterparts. This Agreement and any agreement referenced herein may be
executed in two or more counterparts, each of which shall be deemed an original
but which together shall constitute one and the same instrument.

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from the Board, each of OpCo and PubCo has caused
these presents to be executed in its name on its behalf, all as of the day and
year first above written.

 

“OPCO” By:  

/s/ Michelle Kley

Name:   Michelle Kley Title:   Secretary “PUBCO” By:  

/s/ Chamath Palihapitiya

Name:   Chamath Palihapitiya Title:   Chairman of the Board of Directors
“EXECUTIVE”

/s/ Michael Colglazier

Michael Colglazier

 

S-1



--------------------------------------------------------------------------------

EXHIBIT A

FORMS OF AWARD AGREEMENTS

[Attached]

 

A-1



--------------------------------------------------------------------------------

VIRGIN GALACTIC HOLDINGS, INC.

2019 INCENTIVE AWARD PLAN

 

STOCK OPTION GRANT NOTICE

Virgin Galactic Holdings, Inc., a Delaware corporation (the “Company”) has
granted to the participant listed below (“Participant”) the stock option (the
“Option”) described in this Stock Option Grant Notice (the “Grant Notice”),
subject to the terms and conditions of the Virgin Galactic Holdings, Inc. 2019
Incentive Award Plan (as amended from time to time, the “Plan”) and the Stock
Option Agreement attached hereto as Exhibit A (the “Agreement”), both of which
are incorporated into this Grant Notice by reference. Capitalized terms not
specifically defined in this Grant Notice or the Agreement have the meanings
given to them in the Plan.

 

Participant:    Michael Colglazier Grant Date:    July 20, 2020 Exercise Price
per Share:    [100% of the FMV on the Grant Date] Shares Subject to the Option:
   500,000 Final Expiration Date:    July 20, 2030 Vesting Commencement Date:   
July 20, 2020 Vesting Schedule:    The Option shall vest and become exercisable
with respect to 1/60th of the Shares subject to the Option on each monthly
anniversary of the Vesting Commencement Date over the five-year period following
the Vesting Commencement Date, subject to Participant not having experienced a
Termination of Service before the applicable vesting date. Type of Option   
Non-Qualified Stock Option

By accepting (whether in writing, electronically or otherwise) the Option,
Participant agrees to be bound by the terms of this Grant Notice, the Plan and
the Agreement, and agrees that the Option is granted in satisfaction of the
Company’s obligation to grant the Option as defined and described in
Section 2(b)(iv)(A) of the Employment Agreement (as defined in the Agreement).
Participant has reviewed the Plan, this Grant Notice and the Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Grant Notice and fully understands all provisions of the Plan,
this Grant Notice and the Agreement. Participant hereby agrees to accept as
binding, conclusive and final all decisions or interpretations of the
Administrator upon any questions arising under the Plan, this Grant Notice or
the Agreement.

 

VIRGIN GALACTIC HOLDINGS, INC.     PARTICIPANT By:  

     

                        

     

Name:  

 

    Michael Colglazier Title:  

 

   

 

1



--------------------------------------------------------------------------------

STOCK OPTION AGREEMENT

Capitalized terms not specifically defined in this Agreement have the meanings
specified in the Grant Notice or, if not defined in the Grant Notice, in the
Plan.

ARTICLE I.

GENERAL

1.1    Grant of Option. The Company has granted to Participant the Option
effective as of the grant date set forth in the Grant Notice (the “Grant Date”).

1.2    Incorporation of Terms of Plan. The Option is subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control. In the event of any inconsistency
between the Employment Agreement and either the Plan or this Agreement, the
terms of the Employment Agreement will control.

ARTICLE II.

PERIOD OF EXERCISABILITY

2.1    Commencement of Exercisability.

(a)    The Option will vest and become exercisable according to the vesting
schedule in the Grant Notice (the “Vesting Schedule”) except that any fraction
of a Share as to which the Option would be vested or exercisable will be
accumulated and will vest and become exercisable only when a whole Share has
accumulated.

(b)    In addition, the then-unvested portion of the Option shall vest and
become exercisable as set forth in Section 4(b) of that certain Employment
Agreement by and between the Participant, Virgin Galactic, LLC, and the Company,
dated as of July     , 2020 (the “Employment Agreement”). The accelerated
vesting in this Section 2.1(b)(i) is subject to Participant’s timely execution
and non-revocation of a general release of claims as described in the Employment
Agreement.

(c)    The Option will immediately expire and be forfeited as to any portion
that is not vested and exercisable as of Participant’s Termination of Service
for any reason (after taking into consideration any accelerated vesting and
exercisability which may occur in connection with such Termination of Service)
except as otherwise determined by the Administrator or provided in a binding
written agreement between Participant and the Company (including without
limitation the Employment Agreement).

2.2    Duration of Exercisability. The Vesting Schedule is cumulative. Any
portion of the Option which vests and becomes exercisable will remain vested and
exercisable until the Option expires. The Option will be forfeited immediately
upon its expiration.

2.3    Expiration of Option. The Option may not be exercised to any extent by
anyone after, and will expire on, the first of the following to occur:

(a)    The final expiration date in the Grant Notice;

 

2



--------------------------------------------------------------------------------

(b)    Except as the Administrator may otherwise approve, the expiration of one
year from the date of Participant’s Termination of Service for any reason other
than for Cause; and

(c)    Except as the Administrator may otherwise approve, Participant’s
Termination of Service for Cause.

As used in this Agreement, “Cause” shall have the meaning set forth in the
Employment Agreement.

ARTICLE III.

EXERCISE OF OPTION

3.1    Person Eligible to Exercise. During Participant’s lifetime, only
Participant may exercise the Option. After Participant’s death, any exercisable
portion of the Option may, prior to the time the Option expires, be exercised by
Participant’s Designated Beneficiary as provided in the Plan.

3.2    Partial Exercise. Any exercisable portion of the Option or the entire
Option, if then wholly exercisable, may be exercised, in whole or in part,
according to the procedures in the Plan at any time prior to the time the Option
or portion thereof expires, except that the Option may only be exercised for
whole Shares.

3.3    Tax Withholding.

(a)    The Company shall withhold, or cause to be withheld, Shares otherwise
vesting or issuable under this Option in satisfaction of any applicable
withholding tax obligations. The number of Shares which may be so withheld or
surrendered shall be limited to the number of Shares which have a fair market
value on the date of withholding no greater than the aggregate amount of such
liabilities based on the maximum individual statutory withholding rates in
Participant’s applicable jurisdictions for federal, state, local and foreign
income tax and payroll tax purposes that are applicable to such taxable income.

(b)    Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the Option, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the Option. Neither the Company nor
any Subsidiary makes any representation or undertaking regarding the treatment
of any tax withholding in connection with the awarding, vesting or exercise of
the Option or the subsequent sale of Shares. The Company and the Subsidiaries do
not commit and are under no obligation to structure the Option to reduce or
eliminate Participant’s tax liability.

ARTICLE IV.

OTHER PROVISIONS

4.1    Adjustments. Participant acknowledges that the Option is subject to
adjustment, modification and termination in certain events as provided in this
Agreement and the Plan. Notwithstanding the generality of the foregoing, the
Option shall be subject to Section 8.3 of the Plan as in effect on the Grant
Date.

4.2    Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant
(or, if Participant is then deceased, to the Designated Beneficiary) at
Participant’s last known mailing address,

 

3



--------------------------------------------------------------------------------

email address or facsimile number in the Company’s personnel files. By a notice
given pursuant to this Section, either party may designate a different address
for notices to be given to that party. Any notice will be deemed duly given when
actually received, when sent by email, when sent by certified mail (return
receipt requested) and deposited with postage prepaid in a post office or branch
post office regularly maintained by the United States Postal Service, when
delivered by a nationally recognized express shipping company or upon receipt of
a facsimile transmission confirmation.

4.3    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

4.4    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.

4.5    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in this Agreement or the Plan, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

4.6    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement and the Option
will be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3) that are requirements for the application of such exemptive rule. To
the extent Applicable Laws permit, this Agreement will be deemed amended as
necessary to conform to such applicable exemptive rule.

4.7    Entire Agreement. The Plan, the Grant Notice, the Employment Agreement
and this Agreement (including any exhibit hereto) constitute the entire
agreement of the parties and supersede in their entirety all prior undertakings
and agreements of the Company and Participant with respect to the subject matter
hereof.

4.8    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

4.9    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the Option, and rights no greater
than the right to receive the Shares as a general unsecured creditor with
respect to the Option, as and when exercised pursuant to the terms hereof.

4.10    Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant (including without limitation the Employment
Agreement).

 

4



--------------------------------------------------------------------------------

4.11    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

* * * * *

 

5



--------------------------------------------------------------------------------

VIRGIN GALACTIC HOLDINGS, INC.

2019 INCENTIVE AWARD PLAN

 

RESTRICTED STOCK UNIT GRANT NOTICE

Virgin Galactic Holdings, Inc., a Delaware corporation (the “Company”), has
granted to the participant listed below (“Participant”) the Restricted Stock
Units (the “RSUs”) described in this Restricted Stock Unit Grant Notice (this
“Grant Notice”), subject to the terms and conditions of the Virgin Galactic
Holdings, Inc. 2019 Incentive Award Plan (as amended from time to time, the
“Plan”) and the Restricted Stock Unit Agreement attached hereto as Exhibit A
(the “Agreement”), both of which are incorporated into this Grant Notice by
reference. Capitalized terms not specifically defined in this Grant Notice or
the Agreement have the meanings given to them in the Plan.

 

Participant:    Michael Colglazier Grant Date:    July 20, 2020 Number of RSUs:
   [70,000 / 500,000] Vesting Commencement Date:    July 20, 2020 Vesting
Schedule:   

[50% of the RSUs shall be vested on the Grant Date and 50% of the RSUs shall
vest on the first anniversary of the Vesting Commencement Date, subject to
Participant not having experienced a Termination of Service before such first
anniversary.]

 

[Subject to Participant not having experienced a Termination of Service before
the applicable vesting date, the RSUs shall vest with respect to 25% of the RSUs
on the first anniversary of the Vesting Commencement Date and as to the
remaining 75% of the RSUs in substantially equal installments on each of the 12
quarterly anniversaries thereafter.]

By accepting (whether in writing, electronically or otherwise) the RSUs,
Participant agrees to be bound by the terms of this Grant Notice, the Plan and
the Agreement, and agrees that the RSUs are granted in satisfaction of the
Company’s obligation to grant the [Signing RSU Award / Additional RSU Award] as
defined and described in Section 2(b)(iv)(A) of the Employment Agreement (as
defined in the Agreement). Participant has reviewed the Plan, this Grant Notice
and the Agreement in their entirety, has had an opportunity to obtain the advice
of counsel prior to executing this Grant Notice and fully understands all
provisions of the Plan, this Grant Notice and the Agreement. Participant hereby
agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions arising under the Plan,
this Grant Notice or the Agreement.



--------------------------------------------------------------------------------

VIRGIN GALACTIC HOLDINGS, INC.     PARTICIPANT By:  

     

                        

     

Name:  

 

    Michael Colglazier Title:  

 

   

RESTRICTED STOCK UNIT AGREEMENT

Capitalized terms not specifically defined in this Restricted Stock Unit
Agreement (this “Agreement”) have the meanings specified in the Grant Notice or,
if not defined in the Grant Notice, in the Plan.

ARTICLE I.

GENERAL

1.1    Award of RSUs. The Company has granted the RSUs to Participant effective
as of the Grant Date set forth in the Grant Notice (the “Grant Date”). Each RSU
represents the right to receive one Share as set forth in this Agreement.
Participant will have no right to the distribution of any Shares until the time
(if ever) the RSUs have vested.

1.2    Incorporation of Terms of Plan. The RSUs are subject to the terms and
conditions set forth in this Agreement and the Plan, which is incorporated
herein by reference. In the event of any inconsistency between the Plan and this
Agreement, the terms of the Plan will control. In the event of any inconsistency
between the Employment Agreement and either the Plan or this Agreement, the
terms of the Employment Agreement will control.

1.3    Unsecured Promise. The RSUs will at all times prior to settlement
represent an unsecured Company obligation payable only from the Company’s
general assets.

ARTICLE II.

VESTING; FORFEITURE AND SETTLEMENT

2.1    Vesting; Forfeiture.

(a)    The RSUs will vest according to the vesting schedule in the Grant Notice
except that any fraction of an RSU that would otherwise be vested will be
accumulated and will vest only when a whole RSU has accumulated. In addition,
the RSUs may be subject to accelerated vesting in accordance with Section 4(b)
of that certain Employment Agreement by and between the Participant, Virgin
Galactic, LLC, and the Company, dated as of July     , 2020 (the “Employment
Agreement”). The accelerated vesting in this Section 2.1 is subject to
Participant’s timely execution and non-revocation of a general release of claims
as described in the Employment Agreement. In the event of Participant’s
Termination of Service for any reason, all unvested RSUs will immediately and
automatically be cancelled and forfeited (after taking into consideration any
accelerated vesting which may occur in connection with such Termination of
Service), except as otherwise determined by the Administrator or provided in a
binding written agreement between Participant and the Company (including without
limitation the Employment Agreement).

(b)    As used in this Agreement, “Cause” shall have the meaning set forth in
the Employment Agreement.

 

2



--------------------------------------------------------------------------------

2.2    Settlement.

(a)    The RSUs will be paid in Shares as soon as administratively practicable
after the vesting of the applicable RSU, but in no event later than 30 calendar
days following the date on which the applicable RSU vests.

(b)    Notwithstanding the foregoing, the Company may delay any payment under
this Agreement that the Company reasonably determines would violate Applicable
Law until the earliest date the Company reasonably determines the making of the
payment will not cause such a violation (in accordance with Treasury Regulation
Section 1.409A-2(b)(7)(ii)); provided the Company reasonably believes the delay
will not result in the imposition of additional taxes under Section 409A.

ARTICLE III.

TAXATION AND TAX WITHHOLDING

3.1    Representation. Participant represents to the Company that Participant
has reviewed with Participant’s own tax advisors the tax consequences of this
Award and the transactions contemplated by the Grant Notice and this Agreement.
Participant is relying solely on such advisors and not on any statements or
representations of the Company or any of its agents.

3.2    Tax Withholding.

(a)    The Company shall withhold, or cause to be withheld, Shares otherwise
vesting or issuable under this Award (including the RSUs) in satisfaction of any
applicable withholding tax obligations. The number of Shares which may be so
withheld or surrendered shall be limited to the number of Shares which have a
Fair Market Value on the date of withholding no greater than the aggregate
amount of such liabilities based on the maximum individual statutory withholding
rates in Participant’s applicable jurisdictions for federal, state, local and
foreign income tax and payroll tax purposes that are applicable to such taxable
income.

(b)    Participant acknowledges that Participant is ultimately liable and
responsible for all taxes owed in connection with the RSUs, regardless of any
action the Company or any Subsidiary takes with respect to any tax withholding
obligations that arise in connection with the RSUs. Neither the Company nor any
Subsidiary makes any representation or undertaking regarding the treatment of
any tax withholding in connection with the awarding, vesting or payment of the
RSUs or the subsequent sale of Shares. The Company and its Subsidiaries do not
commit and are under no obligation to structure the RSUs to reduce or eliminate
Participant’s tax liability.

ARTICLE IV.

OTHER PROVISIONS

4.1    Adjustments. Participant acknowledges that the RSUs, and the Shares
subject to the RSUs are subject to adjustment, modification and termination in
certain events as provided in this Agreement and the Plan. Notwithstanding the
generality of the foregoing, the RSUs shall be subject to Section 8.3 of the
Plan as in effect on the Grant Date.

4.2    Notices. Any notice to be given under the terms of this Agreement to the
Company must be in writing and addressed to the Company in care of the Company’s
Secretary at the Company’s principal office or the Secretary’s then-current
email address or facsimile number. Any notice to be given under the terms of
this Agreement to Participant must be in writing and addressed to Participant
(or, if Participant is then deceased, to the Designated Beneficiary) at
Participant’s last known mailing address, email address or

 

3



--------------------------------------------------------------------------------

facsimile number in the Company’s personnel files. By a notice given pursuant to
this Section, either party may designate a different address for notices to be
given to that party. Any notice will be deemed duly given when actually
received, when sent by email, when sent by certified mail (return receipt
requested) and deposited with postage prepaid in a post office or branch post
office regularly maintained by the United States Postal Service, when delivered
by a nationally recognized express shipping company or upon receipt of a
facsimile transmission confirmation.

4.3    Titles. Titles are provided herein for convenience only and are not to
serve as a basis for interpretation or construction of this Agreement.

4.4    Conformity to Securities Laws. Participant acknowledges that the Plan,
the Grant Notice and this Agreement are intended to conform to the extent
necessary with all Applicable Laws and, to the extent Applicable Laws permit,
will be deemed amended as necessary to conform to Applicable Laws.

4.5    Successors and Assigns. The Company may assign any of its rights under
this Agreement to single or multiple assignees, and this Agreement will inure to
the benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth in this Agreement or the Plan, this Agreement
will be binding upon and inure to the benefit of the heirs, legatees, legal
representatives, successors and assigns of the parties hereto.

4.6    Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan or this Agreement, if Participant is subject to Section 16
of the Exchange Act, the Plan, the Grant Notice, this Agreement and the RSUs
will be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3) that are requirements for the application of such exemptive rule. To
the extent Applicable Laws permit, this Agreement will be deemed amended as
necessary to conform to such applicable exemptive rule.

4.7    Entire Agreement. The Plan, the Grant Notice and this Agreement
(including any exhibit hereto) constitute the entire agreement of the parties
and supersede in their entirety all prior undertakings and agreements of the
Company and Participant with respect to the subject matter hereof.

4.8    Agreement Severable. In the event that any provision of the Grant Notice
or this Agreement is held illegal or invalid, the provision will be severable
from, and the illegality or invalidity of the provision will not be construed to
have any effect on, the remaining provisions of the Grant Notice or this
Agreement.

4.9    Limitation on Participant’s Rights. Participation in the Plan confers no
rights or interests other than as herein provided. This Agreement creates only a
contractual obligation on the part of the Company as to amounts payable and may
not be construed as creating a trust. Neither the Plan nor any underlying
program, in and of itself, has any assets. Participant will have only the rights
of a general unsecured creditor of the Company with respect to amounts credited
and benefits payable, if any, with respect to the RSUs, and rights no greater
than the right to receive cash or the Shares as a general unsecured creditor
with respect to the RSUs, as and when settled pursuant to the terms of this
Agreement.

4.10    Not a Contract of Employment. Nothing in the Plan, the Grant Notice or
this Agreement confers upon Participant any right to continue in the employ or
service of the Company or any Subsidiary or interferes with or restricts in any
way the rights of the Company and its Subsidiaries, which rights are hereby
expressly reserved, to discharge or terminate the services of Participant at any
time for any reason whatsoever, with or without Cause, except to the extent
expressly provided otherwise in a written agreement between the Company or a
Subsidiary and Participant (including without limitation the Employment
Agreement).

 

4



--------------------------------------------------------------------------------

4.11    Counterparts. The Grant Notice may be executed in one or more
counterparts, including by way of any electronic signature, subject to
Applicable Law, each of which will be deemed an original and all of which
together will constitute one instrument.

* * * *

 

5



--------------------------------------------------------------------------------

EXHIBIT B

INDEMNIFICATION AND ADVANCEMENT AGREEMENT

[Attached]

 

B-1



--------------------------------------------------------------------------------

Virgin Galactic Holdings, Inc.

Indemnification and Advancement Agreement

This Indemnification and Advancement Agreement (“Agreement”) is made as of July
10, 2020 by and between Virgin Galactic Holdings, Inc., a Delaware corporation
(the “Company”), and Michael Colglazier, a member of the Board of Directors or
an officer of the Company (“Indemnitee”). This Agreement supersedes and replaces
any and all agreements between the Indemnitee and the Company to the extent
covering the indemnification of such Indemnitee as a member of the Board of
Directors or an officer of the Company.

RECITALS

WHEREAS, the Board of Directors of the Company (the “Board”) believes that
highly competent persons have become more reluctant to serve publicly-held
corporations as directors, officers, or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
and advancement of expenses against inordinate risks of claims and actions
against them arising out of their service to and activities on behalf of such
corporations;

WHEREAS, the Board has determined that, in order to attract and retain qualified
individuals, the Company will attempt to maintain on an ongoing basis, at its
sole expense, liability insurance to protect persons serving the Company and its
subsidiaries from certain liabilities. Although the furnishing of such insurance
has been a customary and widespread practice among United States-based
corporations and other business enterprises, the Company believes that, given
current market conditions and trends, such insurance may be available to it in
the future only at higher premiums and with more exclusions. At the same time,
directors, officers, and other persons in service to corporations or business
enterprises are being increasingly subjected to expensive and time-consuming
litigation relating to, among other things, matters that traditionally would
have been brought only against the Company or business enterprise itself. The
Certificate of Incorporation of the Company (the “Certificate of Incorporation”)
requires indemnification of the officers and directors of the Company.
Indemnitee may also be entitled to indemnification pursuant to the General
Corporation Law of the State of Delaware (the “DGCL”). The Certificate of
Incorporation and the DGCL expressly provide that the indemnification provisions
set forth therein are not exclusive, and thereby contemplate that contracts may
be entered into between the Company and members of the board of directors,
officers and other persons with respect to indemnification and advancement of
expenses;

WHEREAS, the uncertainties relating to such insurance, to indemnification and to
advancement of expenses may increase the difficulty of attracting and retaining
such persons;

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company
and its stockholders and that the Company should act to assure such persons that
there will be increased certainty of such protection in the future;



--------------------------------------------------------------------------------

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to hold harmless and indemnify, and to advance expenses on
behalf of, such persons to the fullest extent permitted by applicable law so
that they will serve or continue to serve the Company free from undue concern
that they will not be so indemnified;

WHEREAS, this Agreement is a supplement to and in furtherance of the Certificate
of Incorporation and any resolutions adopted pursuant thereto, and is not a
substitute therefor, nor diminishes or abrogates any rights of Indemnitee
thereunder; and

WHEREAS, Indemnitee does not regard the protection available under the
Certificate of Incorporation, DGCL and insurance as adequate in the present
circumstances, and may not be willing to serve or continue to serve as an
officer or director without adequate additional protection, and the Company
desires Indemnitee to serve or continue to serve in such capacity. Indemnitee is
willing to serve, continue to serve and to take on additional service for or on
behalf of the Company on the condition that Indemnitee be so indemnified and be
advanced expenses.

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

Section 1.    Services to the Company. Indemnitee agrees or has agreed to serve
as a director or officer of the Company. Indemnitee may at any time and for any
reason resign from such position (subject to any other contractual obligation or
any obligation imposed by operation of law). This Agreement does not create any
obligation on the Company to continue Indemnitee in such position and is not an
employment contract between the Company (or any of its subsidiaries or any
Enterprise) and Indemnitee.

Section 2.    Definitions. As used in this Agreement:

(a)    “Affiliate” shall have the meaning set forth in Rule 405 under the
Securities Act of 1933, as amended (as in effect on the date hereof).

(b)    “Agent” means any person who is or was a director, officer or employee of
the Company or an Enterprise or other person authorized by the Company or an
Enterprise to act for or represent the interests of the Company or an
Enterprise, respectively.

(c)    “Certificate of Incorporation” means the Certificate of Incorporation of
the Company.

(d)    A “Change in Control” occurs upon the earliest to occur after the date of
this Agreement of any of the following events:

i.    Acquisition of Stock by Third Party. Any Person (as defined below) other
than a Designated Person, is or becomes the Beneficial Owner (as defined below),
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities unless the change in relative beneficial ownership of the
Company’s securities by any Person results solely from a reduction in the
aggregate number of outstanding shares of securities entitled to vote generally
in the election of directors;

 

-2-



--------------------------------------------------------------------------------

ii.    Change in Board of Directors. During any period of two (2) consecutive
years (not including any period prior to the execution of this Agreement),
individuals who at the beginning of such period constitute the Board, and any
new director (other than a director designated by a person who has entered into
an agreement with the Company to effect a transaction described in Sections
2(b)(i), 2(b)(iii) or 2(b)(iv)) whose election by the Board or nomination for
election by the Company’s stockholders was approved by a vote of at least
two-thirds of the directors then still in office who either were directors at
the beginning of the period or whose election or nomination for election was
previously so approved, (the “Initial Board”) cease for any reason to constitute
at least a majority of the members of the Board (a “Board Change”); provided,
however, that no change to the composition of the Initial Board shall be
considered for the purposes of determining whether a Board Change has occurred
to the extent such change resulted from a designation made in accordance with
the Stockholders’ Agreement by and among the Company, Vieco USA, Inc., a
Delaware corporation (“Vieco US”), SCH Sponsor Corp., a Cayman Islands exempted
company (“SCH Sponsor Corp.”), and Chamath Palihapitiya, as may be amended from
time to time;

iii.    Corporate Transactions. The consummation by the Company (whether
directly involving the Company or indirectly involving the Company through one
or more intermediaries) of (x) a merger, consolidation, reorganization, or
business combination, (y) a sale or other disposition of all or substantially
all of the Company’s assets in any single transaction or series of related
transactions or (z) the acquisition of assets or stock of another entity, in
each case other than a transaction: (1) which results in the Company’s voting
securities outstanding immediately before the transaction continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the Company or the person that, as a result of the transaction,
controls, directly or indirectly, the Company or owns, directly or indirectly,
all or substantially all of the Company’s assets or otherwise succeeds to the
business of the Company (the Company or such person, the “Successor Entity”))
directly or indirectly, at least a majority of the combined voting power of the
Successor Entity’s outstanding voting securities immediately after the
transaction, and (2) after which no person or group beneficially owns voting
securities representing 50% or more of the combined voting power of the
Successor Entity; provided, however, that no person or group shall be treated
for purposes of this clause (2) as beneficially owning 50% or more of the
combined voting power of the Successor Entity solely as a result of the voting
power held in the Company prior to the consummation of the transaction.

iv.    Liquidation. The approval by the stockholders of the Company of a
complete liquidation of the Company or an agreement for the sale or disposition
by the Company of all or substantially all of the Company’s assets; and

v.    Other Events. There occurs any other event of a nature that would be
required to be reported in response to Item 6(e) of Schedule 14A of Regulation
14A (or a response to any similar item on any similar schedule or form)
promulgated under the Exchange Act (as defined below), whether or not the
Company is then subject to such reporting requirement.

 

-3-



--------------------------------------------------------------------------------

vi.    For purposes of this Section 2(d), the following terms have the following
meanings:

 

  1

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time.

 

  2

“Person” has the meaning as set forth in Sections 13(d) and 14(d) of the
Exchange Act; provided, however, that Person excludes (i) the Company, (ii) any
trustee or other fiduciary holding securities under an employee benefit plan of
the Company, and (iii) any corporation owned, directly or indirectly, by the
stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company.

 

  3

“Beneficial Owner” has the meaning given to such term in Rule 13d-3 under the
Exchange Act; provided, however, that Beneficial Owner excludes any Person
otherwise becoming a Beneficial Owner by reason of the stockholders of the
Company approving a merger of the Company with another entity.

(e)    “Corporate Status” describes the status of a person who is or was acting
as a director, officer, employee, fiduciary, or Agent of the Company or an
Enterprise.

(f)    “Designated Person” means Vieco US and its Affiliates and Related Parties
and Chamath Palihapitiya and his Affiliates and Related Parties.

(g)    “Disinterested Director” means a director of the Company who is not and
was not a party to the Proceeding in respect of which indemnification is sought
by Indemnitee.

(h)    “Enterprise” means any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other entity for
which Indemnitee is or was serving at the request of the Company as a director,
officer, employee, fiduciary or Agent.

(i)    “Expenses” shall be broadly construed and shall include, without
limitation, all reasonable costs, disbursements or expenses incurred in
connection with prosecuting, defending, preparing to prosecute or defend,
investigating, being or preparing to be a deponent or witness in, or otherwise
participating in, a Proceeding (including all reasonable attorneys’ fees,
retainers, court costs, mediation fees, transcript costs, fees of experts and
other professionals, witness fees, travel expenses, duplicating costs, printing
and binding costs, telephone charges, postage, delivery service fees, any
federal, state, local or foreign taxes imposed on Indemnitee as a result of the
actual or deemed receipt of any payments under this Agreement and ERISA excise
taxes and penalties). Expenses also include (i) Expenses incurred in connection
with any appeal resulting from any Proceeding, including without limitation the
premium, security for, and other costs relating to any cost bond, supersede as
bond, or other appeal bond or its equivalent, and (ii) for purposes of
Section 14(d) only, Expenses incurred by Indemnitee in connection with the
interpretation, enforcement or defense of Indemnitee’s rights under this
Agreement, by litigation or otherwise. Expenses, however, do not include amounts
paid in settlement by Indemnitee or the amount of judgments or fines against
Indemnitee.

 

-4-



--------------------------------------------------------------------------------

(j)    “finally adjudged” or “final adjudication” means determined by a final
(not interlocutory) judgment or other adjudication of a court or arbitration or
administrative body of competent jurisdiction as to which there is no further
right or option of appeal or the time within which an appeal must be filed has
expired without such filing (and from which there is no further right of
appeal).

(k)    “Independent Counsel” means a law firm, or a member of a law firm, that
is experienced in matters of corporation law and neither presently is, nor in
the past five (5) years has been, retained to represent: (i) the Company or
Indemnitee in any matter material to either such party (other than with respect
to matters concerning the Indemnitee under this Agreement, or of other
indemnitees under similar indemnification agreements); or (ii) any other party
to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” does not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the Company
or Indemnitee in an action to determine Indemnitee’s rights under this
Agreement. The Company agrees to pay the reasonable fees and expenses of the
Independent Counsel, regardless of the manner in which such Independent Counsel
was selected.

(l)    “Potential Change in Control” means the occurrence of any of the
following events: (i) the Company enters into any written or oral agreement,
undertaking or arrangement, the consummation of which would result in the
occurrence of a Change in Control; (ii) any Person or the Company publicly
announces an intention to take or consider taking actions which if consummated
would constitute a Change in Control; (iii) any Person who becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing five percent (5%) or more of the combined voting power of the
Company’s then outstanding securities entitled to vote generally in the election
of directors increases his beneficial ownership of such securities by five
percent (5%) or more over the percentage so owned by such Person on the date
hereof; or (iv) the Board adopts a resolution to the effect that, for purposes
of this Agreement, a Potential Change in Control has occurred.

(m)    “Proceeding” shall be broadly construed and mean any threatened, pending
or completed action, suit, claim, counterclaim, cross claim, arbitration,
mediation, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought in the right of the Company or otherwise and whether of a civil,
criminal, administrative, legislative, or investigative (formal or informal)
nature, including any appeal therefrom, in which Indemnitee was, is or will be
involved as a party, potential party, non-party witness or otherwise by reason
of Indemnitee’s Corporate Status or by reason of any action taken by Indemnitee
(or a failure to take action by Indemnitee) or of any action (or failure to act)
on Indemnitee’s part while acting pursuant to Indemnitee’s Corporate Status, in
each case whether or not serving in such capacity at the time any liability or
Expense is incurred for which indemnification, reimbursement, or advancement of
Expenses can be provided under this Agreement. A Proceeding also includes a
situation the Indemnitee believes in good faith may lead to or culminate in the
institution of a Proceeding.

(n)    “Related Party” means, with respect to any Person, (a) any controlling
stockholder, controlling member, general partner, subsidiary, spouse or
immediate family member (in the case of an individual) of such Person, (b) any
estate, trust, corporation,

 

-5-



--------------------------------------------------------------------------------

partnership or other entity, the beneficiaries, stockholders, partners or owners
of which consist solely of one or more of Vieco US, SCH Sponsor Corp., or
Chamath Palihapitiya, and each’s respective Affiliates (other than the Company
and its subsidiaries) and Related Parties and/or such other Persons referred to
in the immediately preceding clause (a), or (c) any executor, administrator,
trustee, manager, director or other similar fiduciary of any Person referred to
in the immediately preceding clause (b), acting solely in such capacity.

Section 3.    Indemnity in Third-Party Proceedings. The Company will hold
harmless and indemnify Indemnitee in accordance with the provisions of this
Section 3 if Indemnitee is, or is threatened to be made, a party to or a
participant in any Proceeding, other than a Proceeding by or in the right of the
Company to procure a judgment in its favor. Pursuant to this Section 3, the
Company will hold harmless and indemnify Indemnitee to the fullest extent
permitted by applicable law against all loss and liability suffered, Expenses,
judgments, fines and amounts paid in settlement (including all interest,
assessments and other charges paid or payable in connection with or in respect
of such Expenses, judgments, fines and amounts paid in settlement) actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
such Proceeding or any claim, issue or matter therein if (a) such Indemnitee
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company, and (b) in the case of a
criminal Proceeding, such Indemnitee had no reasonable cause to believe that
Indemnitee’s conduct was unlawful.

Section 4.    Indemnity in Proceedings by or in the Right of the Company. The
Company will hold harmless and indemnify Indemnitee in accordance with the
provisions of this Section 4 if Indemnitee is, or is threatened to be made, a
party to or a participant in any Proceeding by or in the right of the Company to
procure a judgment in its favor. Pursuant to this Section 4, the Company will
hold harmless and indemnify Indemnitee to the fullest extent permitted by
applicable law against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with such Proceeding or any
claim, issue or matter therein, if Indemnitee acted in good faith and in a
manner Indemnitee reasonably believed to be in or not opposed to the best
interests of the Company. Notwithstanding the foregoing, if applicable law so
provides, the Company will not hold harmless and indemnify Indemnitee for
Expenses under this Section 4 related to any claim, issue or matter in a
Proceeding for which Indemnitee has been finally adjudged by a court to be
liable to the Company, unless, and only to the extent that, the Court of
Chancery of the State of Delaware or any court in which the Proceeding was
brought determines that such indemnification may be made.

Section 5.    Indemnification for Expenses of a Party Who is Wholly or Partly
Successful. Notwithstanding any other provisions of this Agreement, to the
fullest extent permitted by applicable law, the Company will hold harmless and
indemnify Indemnitee against all Expenses actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf in connection with any Proceeding in which
Indemnitee is successful, on the merits or otherwise. If Indemnitee is not
wholly successful in such Proceeding but is successful, on the merits or
otherwise, as to one or more but less than all claims, issues or matters in such
Proceeding, the Company will hold harmless and indemnify Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with or related to each successfully resolved claim, issue
or matter to the fullest extent permitted by law. For purposes of this Section 5
and without limitation, the termination of any claim, issue or matter in such a
Proceeding by dismissal, with or without prejudice, will be deemed to be a
successful result as to such claim, issue or matter.

 

-6-



--------------------------------------------------------------------------------

Section 6.    Indemnification For Expenses of a Witness. Notwithstanding any
other provision of this Agreement and to the fullest extent permitted by the
DGCL, the Company will hold harmless and indemnify Indemnitee against all
Expenses actually and reasonably incurred by Indemnitee or on Indemnitee’s
behalf in connection with any Proceeding to which Indemnitee is not a party but
to which Indemnitee, by reason of Indemnitee’s Corporate Status, is a witness,
deponent, interviewee, or otherwise asked to participate.

Section 7.    Partial Indemnification. If Indemnitee is entitled under any
provision of this Agreement to indemnification by the Company for some or a
portion of Expenses, but not, however, for the total amount thereof, the Company
will hold harmless and indemnify Indemnitee for the portion thereof to which
Indemnitee is entitled.

Section 8.    Additional Indemnification. Notwithstanding any limitation in
Sections 3, 4, or 5, the Company will hold harmless and hold harmless and
indemnify Indemnitee against all against all Expenses, judgments, penalties,
fines and amounts paid in settlement actually and reasonably incurred by
Indemnitee or on Indemnitee’s behalf to the fullest extent permitted by
applicable law (including but not limited to, the DGCL and any amendments to or
replacements of the DGCL adopted after the date of this Agreement that expand
the Company’s ability to hold harmless and indemnify its officers and directors)
if Indemnitee is a party to or threatened to be made a party to any Proceeding
(including a Proceeding by or in the right of the Company to procure a judgment
in its favor), including, without limitation, all liability arising out of the
negligence or active or passive wrongdoing of Indemnitee. The only limitation
that shall exist upon the Company’s obligations pursuant to this Agreement shall
be that the Company shall not be obligated to make any payment to Indemnitee
that is finally adjudged (subject to the presumptions, set forth in Section 13)
to be unlawful.

Section 9.    Exclusions. Notwithstanding any provision in this Agreement, the
Company is not obligated under this Agreement to make any indemnification
payment to Indemnitee in connection with any Proceeding:

(a)    for which payment has actually been made to or on behalf of Indemnitee
under any insurance policy or other indemnity provision, except to the extent
provided in Section 16(b), and except with respect to any excess beyond the
amount paid under any insurance policy or other indemnity provision; or

(b)    for (i) an accounting of profits made from the purchase and sale (or sale
and purchase) by Indemnitee of securities of the Company within the meaning of
Section 16(b) of the Exchange Act (as defined in Section 2(b) hereof) or similar
provisions of state statutory law or common law, (ii) any reimbursement of the
Company by the Indemnitee of any bonus or other incentive-based or equity-based
compensation or of any profits realized by the Indemnitee from the sale of
securities of the Company, as required in each case under the Exchange Act
(including any such reimbursements that arise from an accounting restatement of
the Company pursuant to Section 304 of the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”), or the payment to the Company of profits arising from the
purchase and sale by Indemnitee of securities in violation of Section 306 of the
Sarbanes-Oxley Act) or (iii) any reimbursement of

 

-7-



--------------------------------------------------------------------------------

the Company by Indemnitee of any compensation pursuant to any compensation
recoupment or clawback policy adopted by the Board or the compensation committee
of the Board, if any, including but not limited to any such policy adopted to
comply with stock exchange listing requirements implementing Section 10D of the
Exchange Act; or

(c)    initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, unless (i) the Proceeding or part of
any Proceeding is to enforce Indemnitee’s rights to indemnification or
advancement, of Expenses, including a Proceeding (or any part of any Proceeding)
initiated pursuant to Section 14 of this Agreement, (ii) the Board authorized
the Proceeding (or any part of any Proceeding) prior to its initiation or
(iii) the Company provides the indemnification, in its sole discretion, pursuant
to the powers vested in the Company under applicable law.

Section 10.    Advances of Expenses.

(a)    The Company will advance, to the fullest extent permitted by the DGCL,
but subject to the terms of this Agreement, all Expenses incurred by Indemnitee
or on behalf of Indemnitee in connection with any Proceeding (or any part of any
Proceeding) not initiated by Indemnitee or any Proceeding (or any part of any
Proceeding) initiated by Indemnitee if (i) the Proceeding or part of any
Proceeding is to enforce Indemnitee’s rights to obtain indemnification or
advancement of Expenses from the Company or Enterprise, including a proceeding
initiated pursuant to Section 14 or (ii) the Board authorized the Proceeding (or
any part of any Proceeding) prior to its initiation. The Company will advance
the Expenses within twenty (20) days after the receipt by the Company of a
statement or statements requesting such advances from time to time, whether
prior to or after final disposition of any Proceeding.

(b)    Advances will be unsecured and interest free. Indemnitee undertakes to
repay the amounts advanced (without interest) to the extent that it is
ultimately determined that Indemnitee is not entitled to be indemnified by the
Company, thus Indemnitee qualifies for advances upon the execution of this
Agreement and delivery to the Company. No other form of undertaking is required
other than the execution of this Agreement. The Company will make advances
without regard to Indemnitee’s ability to repay the Expenses and without regard
to Indemnitee’s ultimate entitlement to indemnification under the other
provisions of this Agreement.

Section 11.    Procedure for Notification of Claim for Indemnification or
Advancement.

(a)    Indemnitee will notify the Company in writing of any Proceeding with
respect to which Indemnitee intends to seek indemnification or advancement of
Expenses hereunder as soon as reasonably practicable following the receipt by
Indemnitee of written notice thereof. Indemnitee will include in the written
notification to the Company a description of the nature of the Proceeding and
the allegations underlying the Proceeding and provide such documentation and
information as is reasonably available to Indemnitee and is reasonably necessary
to determine whether and to what extent Indemnitee is entitled to
indemnification following the final disposition of such Proceeding. Indemnitee’s
failure to so notify the Company will not relieve the Company from any
obligation it may have to Indemnitee under this Agreement, and any delay or
defect in so notifying the Company will not constitute a waiver by

 

-8-



--------------------------------------------------------------------------------

Indemnitee of any rights under this Agreement. The Secretary of the Company
will, promptly upon receipt of such a request for indemnification, advise the
Board in writing that Indemnitee has requested indemnification or advancement.

(b)    The Company will be entitled to participate in the Proceeding at its own
expense, provided, that the Company will not be entitled to assume the defense
of such Proceedings on Indemnitee’s behalf without Indemnitee’s prior written
consent.

(c)    The Company will not settle any Proceeding (in whole or in part) if such
settlement would attribute to Indemnitee any admission of liability or impose
any Expense, judgment, liability, fine, penalty or obligation or limitation on
Indemnitee without Indemnitee’s prior written consent, which shall not be
unreasonably withheld.

Section 12.    Procedure Upon Application for Indemnification.

(a)    Unless a Change in Control has occurred, the determination of
Indemnitee’s entitlement to indemnification will be made:

i.    by a majority vote of the Disinterested Directors, even though less than a
quorum of the Board;

ii.    by a committee of Disinterested Directors designated by a majority vote
of the Disinterested Directors, even though less than a quorum of the Board;

iii.     if there are no such Disinterested Directors or, if such Disinterested
Directors so direct, by written opinion provided by Independent Counsel selected
by the Board; or

iv.    if so directed by the Board, by the stockholders of the Company.

(b)    If a Change in Control has occurred, the determination of Indemnitee’s
entitlement to indemnification will be made by written opinion provided by
Independent Counsel selected by Indemnitee (unless Indemnitee requests such
selection be made by the Board).

(c)    The party selecting Independent Counsel pursuant to subsection (a)(iii)
or (b) of this Section 12 will provide written notice of the selection to the
other party. The notified party may, within ten (10) days after receiving
written notice of the selection of Independent Counsel, deliver to the selecting
party a written objection to such selection; provided, however, that such
objection may be asserted only on the ground that the Independent Counsel so
selected does not meet the requirements of “Independent Counsel” as defined in
Section 2 of this Agreement, and the objection will set forth with particularity
the factual basis of such assertion. Absent a proper and timely objection, the
person so selected will act as Independent Counsel. If such written objection is
so made and substantiated, the Independent Counsel so selected may not serve as
Independent Counsel unless and until such objection is withdrawn or the Court of
Chancery of the State of Delaware Court has determined that such objection is
without merit. If, within thirty (30) days after the later of submission by
Indemnitee of a written request for indemnification pursuant to Section 11(a)
hereof and the final disposition of the Proceeding, Independent Counsel has not
been selected or, if selected, any objection to has not been resolved,

 

-9-



--------------------------------------------------------------------------------

either the Company or Indemnitee may petition the Court of Chancery of the State
of Delaware for the appointment as Independent Counsel of a person selected by
such court or by such other person as such court designates. Upon the due
commencement of any judicial proceeding or arbitration pursuant to Section 14(a)
of this Agreement, Independent Counsel will be discharged and relieved of any
further responsibility in such capacity (subject to the applicable standards of
professional conduct then prevailing).

(d)    Indemnitee will cooperate with the person, persons or entity making the
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. The Company will advance and pay any
Expenses incurred by Indemnitee in so cooperating with the person, persons or
entity making the indemnification determination irrespective of the
determination as to Indemnitee’s entitlement to indemnification and the Company
hereby indemnifies and agrees to hold Indemnitee harmless therefrom. The Company
promptly will advise Indemnitee in writing of the determination that Indemnitee
is or is not entitled to indemnification, including a description of any reason
or basis for which indemnification has been denied and providing a copy of any
written opinion provided to the Board by Independent Counsel.

(e)    If it is determined that Indemnitee is entitled to indemnification, the
Company will make payment to Indemnitee within ten (10) days after such
determination.

Section 13.    Presumptions and Effect of Certain Proceedings.

(a)    It is the intent of this Agreement to secure for Indemnitee rights of
indemnity that are as favorable as may be permitted under the DGCL and public
policy of the State of Delaware. In making a determination with respect to
entitlement to indemnification hereunder, the person or persons or entity making
such determination will, to the fullest extent not prohibited by law, presume
Indemnitee is entitled to indemnification under this Agreement if Indemnitee has
submitted a request for indemnification in accordance with Section 11(a) of this
Agreement, and the Company will, to the fullest extent not prohibited by law,
have the burden of proof to overcome that presumption by clear and convincing
evidence. Neither the failure of the Company (including by its directors or
Independent Counsel) to have made a determination prior to the commencement of
any action pursuant to this Agreement that indemnification is proper in the
circumstances because Indemnitee has met the applicable standard of conduct, nor
an actual determination by the Company (including by its directors or
Independent Counsel) that Indemnitee has not met such applicable standard of
conduct, will be a defense to the action or create a presumption that Indemnitee
has not met the applicable standard of conduct.

(b)    If the determination of the Indemnitee’s entitlement to indemnification
has not made pursuant to Section 12 within sixty (60) days after the later of
(i) receipt by the Company of Indemnitee’s request for indemnification pursuant
to Section 11(a) and (ii) the final disposition of the Proceeding for which
Indemnitee requested Indemnification (the “Determination Period”), the requisite
determination of entitlement to indemnification will, to the fullest extent not
prohibited by law, be deemed to have been made and Indemnitee will be entitled
to such indemnification, absent (i) a misstatement by Indemnitee of a material
fact, or an

 

-10-



--------------------------------------------------------------------------------

omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law. The
Determination Period may be extended for a reasonable time, not to exceed an
additional thirty (30) days, if the person, persons or entity making the
determination with respect to entitlement to indemnification in good faith
requires such additional time for the obtaining or evaluating of documentation
and/or information relating thereto; and provided, further, the Determination
Period may be extended an additional fifteen (15) days if the determination of
entitlement to indemnification is to be made by the stockholders pursuant to
Section 12(a)(iv) of this Agreement.

(c)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, will not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification or create a presumption that Indemnitee did not act in good
faith and in a manner which Indemnitee reasonably believed to be in or not
opposed to the best interests of the Company or, with respect to any criminal
Proceeding, that Indemnitee had reasonable cause to believe that Indemnitee’s
conduct was unlawful.

(d)    For purposes of any determination of good faith, Indemnitee will be
deemed to have acted in good faith if Indemnitee acted based on the records or
books of account of the Company, its subsidiaries, or an Enterprise, including
financial statements, or on information supplied to Indemnitee by the directors
or officers of the Company, its subsidiaries, or an Enterprise in the course of
their duties, or on the advice of legal counsel for the Company, its
subsidiaries, or an Enterprise or on information or records given or reports
made to the Company or an Enterprise by an independent certified public
accountant or by an appraiser, financial advisor or other expert selected with
reasonable care by or on behalf of the Company, its subsidiaries, or an
Enterprise. Further, Indemnitee will be deemed to have acted in a manner “not
opposed to the best interests of the Company,” as referred to in this Agreement
if Indemnitee acted in good faith and in a manner Indemnitee reasonably believed
to be in the best interests of the participants and beneficiaries of an employee
benefit plan. Whether or not the foregoing provisions of this Section 13(d) are
satisfied, it shall in any event be presumed that Indemnitee has at all times
acted in good faith and in a manner Indemnitee reasonably believed to be in or
not opposed to the best interests of the Company. Anyone seeking to overcome
this presumption shall have the burden of proof and the burden of persuasion by
clear and convincing evidence. The provisions of this Section 13(d) is not
exclusive and does not limit in any way the other circumstances in which the
Indemnitee may be deemed to have met the applicable standard of conduct set
forth in this Agreement.

(e)    The knowledge and/or actions, or failure to act, of any director,
officer, trustee, partner, managing member, fiduciary, agent or employee of the
Enterprise may not be imputed to Indemnitee for purposes of determining
Indemnitee’s right to indemnification under this Agreement.

(f)    The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without

 

-11-



--------------------------------------------------------------------------------

limitation, settlement of such Proceeding with or without payment of money or
other consideration) it shall be presumed that Indemnitee has been successful on
the merits or otherwise in such action, suit or proceeding. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.

Section 14.    Remedies of Indemnitee.

(a)    Indemnitee may commence litigation against the Company in the Court of
Chancery of the State of Delaware to obtain indemnification or advancement of
Expenses provided by this Agreement in the event that (i) a determination is
made pursuant to Section 12 of this Agreement that Indemnitee is not entitled to
indemnification under this Agreement, (ii) the Company does not timely advance
Expenses pursuant to Section 10 of this Agreement, (iii) the determination of
entitlement to indemnification is not made pursuant to Section 12 of this
Agreement within the Determination Period, (iv) the Company does not hold
harmless and indemnify Indemnitee pursuant to Section 5 or 6 or the second to
last sentence of Section 12(d) of this Agreement within ten (10) days after
receipt by the Company of a written request therefor, (v) the Company does not
hold harmless and indemnify Indemnitee pursuant to Section 3, 4, 7, or 8 of this
Agreement within ten (10) days after a determination has been made that
Indemnitee is entitled to indemnification, or (vi) in the event that the Company
or any other person takes or threatens to take any action to declare this
Agreement void or unenforceable, or institutes any litigation or other action or
Proceeding designed to deny, or to recover from, the Indemnitee the benefits
provided or intended to be provided to the Indemnitee hereunder. Alternatively,
Indemnitee, at Indemnitee’s option, may seek an award in arbitration to be
conducted by a single arbitrator pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. Indemnitee must commence such Proceeding
seeking an adjudication or an award in arbitration within one hundred eighty
(180) days following the date on which Indemnitee first has the right to
commence such Proceeding pursuant to this Section 14(a); provided, however, that
the foregoing clause does not apply in respect of a Proceeding brought by
Indemnitee to enforce Indemnitee’s rights under Section 5 of this Agreement. The
Company will not oppose Indemnitee’s right to seek any such adjudication or
award in arbitration.

(b)    If a determination is made pursuant to Section 12 of this Agreement that
Indemnitee is not entitled to indemnification, any judicial proceeding or
arbitration commenced pursuant to this Section 14 will be conducted in all
respects as a de novo trial, or arbitration, on the merits and Indemnitee may
not be prejudiced by reason of that adverse determination. In any judicial
proceeding or arbitration commenced pursuant to this Section 14 the Company will
have the burden of proving Indemnitee is not entitled to indemnification or
advancement of Expenses, as the case may be and will not introduce evidence of
the determination made pursuant to Section 12 of this Agreement.

(c)    If a determination is made pursuant to Section 12 of this Agreement that
Indemnitee is entitled to indemnification, the Company will be bound by such
determination in any judicial proceeding or arbitration commenced pursuant to
this Section 14, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law.

 

-12-



--------------------------------------------------------------------------------

(d)    The Company is, to the fullest extent not prohibited by law, precluded
from asserting in any judicial proceeding or arbitration commenced pursuant to
this Section 14 that the procedures and presumptions of this Agreement are not
valid, binding and enforceable and will stipulate in any such court or before
any such arbitrator that the Company is bound by all the provisions of this
Agreement.

(e)    It is the intent of the Company that, to the fullest extent permitted by
law, the Indemnitee not be required to incur legal fees or other Expenses
associated with the interpretation, enforcement or defense of Indemnitee’s
rights under this Agreement or to recover under any directors’ and officers’
liability insurance policy by litigation or otherwise because the cost and
expense thereof would substantially detract from the benefits intended to be
extended to the Indemnitee hereunder. The Company, to the fullest extent
permitted by law, will (within ten (10) days after receipt by the Company of a
written request therefor) advance to Indemnitee such Expenses which are incurred
by Indemnitee in connection with any action concerning this Agreement,
Indemnitee’s right to indemnification or advancement of Expenses from the
Company, or concerning any directors’ and officers’ liability insurance policies
maintained by the Company and will hold harmless and indemnify Indemnitee
against any and all such Expenses, regardless of whether Indemnitee is
ultimately determined to be entitled to such indemnification, unless the court
determines that each of the Indemnitee’s claims in such Proceeding were made in
bad faith or were frivolous.

Section 15.    Establishment of Trust.

(a)    In the event of a Potential Change in Control or a Change in Control, the
Company will, upon written request by Indemnitee, create a trust for the benefit
of Indemnitee (the “Trust”) and from time to time upon written request of
Indemnitee will fund such Trust in an amount sufficient to satisfy the
reasonably anticipated indemnification and advancement obligations of the
Company to the Indemnitee in connection with any Proceeding for which Indemnitee
has demanded indemnification and/or advancement prior to the Potential Change in
Control or Change in Control (the “Funding Obligation”). The trustee of the
Trust (the “Trustee”) will be a bank or trust company or other individual or
entity chosen by the Indemnitee and reasonably acceptable to the Company.
Nothing in this Section 15 relieves the Company of any of its obligations under
this Agreement.

(b)    The amount or amounts to be deposited in the Trust pursuant to the
Funding Obligation will be determined by mutual agreement of the Indemnitee and
the Company or, if the Company and the Indemnitee are unable to reach such an
agreement, by Independent Counsel selected in accordance with Section 12(b) of
this Agreement. The terms of the Trust will provide that, except upon the
consent of both the Indemnitee and the Company, upon a Change in Control:
(i) the Trust may not be revoked, or the principal thereof invaded, without the
written consent of the Indemnitee; (ii) the Trustee will advance Expenses, to
the fullest extent permitted by applicable law, within two (2) business days of
a request by the Indemnitee; (iii) the Company will continue to fund the Trust
in accordance with the Funding Obligation; (iv) the Trustee will promptly pay to
the Indemnitee all amounts for which the Indemnitee is entitled to
indemnification pursuant to this Agreement or otherwise; and (v) all unexpended
funds in such Trust revert to the Company upon mutual agreement by the
Indemnitee and the Company or, if the Indemnitee and the Company are unable to
reach such an agreement, by Independent

 

-13-



--------------------------------------------------------------------------------

Counsel selected in accordance with Section 12(b) of this Agreement, that the
Indemnitee has been fully indemnified under the terms of this Agreement. The
terms of the Trust shall provide that New York law (without regard to its
conflicts of laws rules) will govern the Trust and the Trustee will consent to
the exclusive jurisdiction of Court of Chancery of the State of Delaware, in
accordance with Section 25 of this Agreement.

Section 16.    Non-exclusivity; Survival of Rights; Insurance; Subrogation.

(a)    The indemnification and advancement of Expenses provided by this
Agreement are not exclusive of any other rights to which Indemnitee may at any
time be entitled under applicable law, the Certificate of Incorporation, the
Bylaws of the Company, any agreement, a vote of stockholders or a resolution of
directors, or otherwise. The indemnification and advancement of Expenses
provided by this Agreement may not be limited or restricted by any amendment,
alteration or repeal of the Certificate of Incorporation, the Bylaws of the
Company or this Agreement in any way with respect to any action taken or omitted
by Indemnitee in Indemnitee’s Corporate Status occurring prior to any such
amendment, alteration or repeal of this Agreement. To the extent that a change
in Delaware law, whether by statute or judicial decision, permits greater
indemnification or advancement of Expenses than would be afforded currently
under the Certificate of Incorporation, or this Agreement, it is the intent of
the parties hereto that Indemnitee enjoy by this Agreement the greater benefits
so afforded by such change. No right or remedy herein conferred is intended to
be exclusive of any other right or remedy, and every other right and remedy is
cumulative and in addition to every other right and remedy given hereunder or
now or hereafter existing at law or in equity or otherwise. The assertion or
employment of any right or remedy hereunder, or otherwise, will not prevent the
concurrent assertion or employment of any other right or remedy.

(b)    The Company hereby acknowledges that Indemnitee may have certain rights
to indemnification, advancement of Expenses and/or insurance provided by one or
more Persons with whom or which Indemnitee may be associated (including, without
limitation, any Designated Person).

i.    The Company hereby acknowledges and agrees:

1)    the Company is the indemnitor of first resort with respect to any request
for indemnification or advancement of Expenses made pursuant to this Agreement
concerning any Proceeding arising from or related to Indemnitee’s Corporate
Status with the Company;

2)     the Company is primarily liable for all indemnification and
indemnification or advancement of Expenses obligations for any Proceeding
arising from or related to Indemnitee’s Corporate Status, whether created by
law, organizational or constituent documents, contract (including this
Agreement) or otherwise;

3)    any obligation of any other Persons with whom or which Indemnitee may be
associated (including, without limitation, any Designated Person) to hold
harmless and indemnify Indemnitee and/or advance Expenses to Indemnitee in
respect of any proceeding are secondary to the obligations of the Company’s
obligations;

 

-14-



--------------------------------------------------------------------------------

4)    the Company will hold harmless and indemnify Indemnitee and advance
Expenses to Indemnitee hereunder to the fullest extent provided herein without
regard to any rights Indemnitee may have against any other Person with whom or
which Indemnitee may be associated (including any Designated Person) or insurer
of any such Person; and

ii.    the Company irrevocably waives, relinquishes and releases (A) any other
Person with whom or which Indemnitee may be associated (including, without
limitation, any Designated Person) from any claim of contribution, subrogation,
reimbursement, exoneration or indemnification, or any other recovery of any kind
in respect of amounts paid by the Company to Indemnitee pursuant to this
Agreement and (B) any right to participate in any claim or remedy of Indemnitee
against any Designated Person(or former Designated Person), whether or not such
claim, remedy or right arises in equity or under contract, statute or common
law, including, without limitation, the right to take or receive from any
Designated Person(or former Designated Person), directly or indirectly, in cash
or other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right.

iii.    In the event any other Person with whom or which Indemnitee may be
associated (including, without limitation, any Designated Person) or their
insurers advances or extinguishes any liability or loss for Indemnitee, the
payor has a right of subrogation against the Company or its insurers for all
amounts so paid which would otherwise be payable by the Company or its insurers
under this Agreement, and the Company shall execute all papers reasonably
required and shall do all things that may be reasonably necessary to secure such
rights, including the execution of such documents as may be necessary to enable
such payor to bring suit to enforce such rights. The Company and the undersign
agree that the such payor shall be a third-party beneficiary with respect to
this Section 16(b)(iii), entitled to enforce this Section 16(b)(iii) as though
such payor was a party to this Agreement. In no event will payment by any other
Person with whom or which Indemnitee may be associated (including, without
limitation, any Designated Person) or their insurers affect the obligations of
the Company hereunder or shift primary liability for the Company’s obligation to
hold harmless and indemnify or advance of Expenses to any other Person with whom
or which Indemnitee may be associated (including, without limitation, any
Designated Person).

iv.    Any indemnification or advancement of Expenses provided by any other
Person with whom or which Indemnitee may be associated (including, without
limitation, any Designated Person) is specifically in excess over the Company’s
obligation to hold harmless and indemnify and advance Expenses or any valid and
collectible insurance (including but not limited to any malpractice insurance or
professional errors and omissions insurance) provided by the Company.

(c)    To the extent that the Company maintains an insurance policy or policies
providing liability insurance for directors, officers, employees, or Agents of
the Enterprise, the Company will obtain a policy or policies covering Indemnitee
to the maximum extent of the coverage available for any such director, officer,
employee or Agent under such policy or policies, including coverage in the event
the Company does not or cannot, for any reason, hold harmless and indemnify or
advance Expenses to Indemnitee as required by this Agreement. If, at the time of
the receipt of a notice of a claim pursuant to this Agreement, the Company has

 

-15-



--------------------------------------------------------------------------------

director and officer liability insurance in effect, the Company will give prompt
notice of such claim or of the commencement of a Proceeding, as the case may be,
to the insurers in accordance with the procedures set forth in the respective
policies. The Company will thereafter take all necessary or desirable action to
cause such insurers to pay, on behalf of the Indemnitee, all amounts payable as
a result of such Proceeding in accordance with the terms of such policies.
Indemnitee agrees to make reasonable efforts to assist the Company’s efforts to
cause the insurers to pay such amounts.

(d)    The Company has not entered into as of the date hereof, and following the
date hereof shall not enter into, any indemnification agreement or similar
arrangement, or amend any existing agreement or arrangement, with any existing
or future director or officer of the Company that has the effect of establishing
rights of indemnification and contribution benefiting such director or officer
in a manner more favorable in any respect than the rights of indemnification and
contribution established in favor of the Indemnitee by this Agreement, unless,
in each such case, the Indemnitee is offered the opportunity to receive the
rights of indemnification and contribution of such agreement or arrangement. All
such agreements and arrangements shall be in writing.

Section 17.    Duration of Agreement. This Agreement and the obligations of the
Company hereunder continues until and terminates upon the later of: (a) ten (10)
years after the date that Indemnitee ceases to serve as a director or officer of
the Company or (b) one (1) year after the final adjudication or final
termination by settlement of any Proceeding then pending in respect of which
Indemnitee is granted rights of indemnification or advancement of Expenses
hereunder and of any Proceeding commenced by Indemnitee pursuant to Section 14
of this Agreement relating thereto. The indemnification and advancement of
Expenses rights provided by or granted pursuant to this Agreement are binding
upon and be enforceable by the parties hereto and their respective successors
and assigns (including any direct or indirect successor by purchase, merger,
consolidation or otherwise to all or substantially all of the business or assets
of the Company), continue as to an Indemnitee who has ceased to be a director,
officer, employee or Agent of the Company or of any other Enterprise, and inure
to the benefit of Indemnitee and Indemnitee’s spouse, assigns, heirs, devisees,
executors and administrators and other legal representatives. The Company shall
require and shall cause any successor (whether direct or indirect by purchase,
merger, consolidation or otherwise) of all or substantially all of the business
or assets of the Company to, by written agreement, expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place.

Section 18.    Severability. If any provision or provisions of this Agreement is
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including without limitation, each portion of any Section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) will not in
any way be affected or impaired thereby and remain enforceable to the fullest
extent permitted by law; (b) such provision or provisions will be deemed
reformed to the extent necessary to conform to applicable law and to give the
maximum effect to the intent of the parties hereto; and (c) to the fullest
extent possible, the provisions of this Agreement (including, without
limitation, each portion of any Section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable, that is not itself
invalid, illegal or unenforceable) will be construed so as to give effect to the
intent manifested thereby.

 

-16-



--------------------------------------------------------------------------------

Section 19.    Interpretation. Any ambiguity in the terms of this Agreement will
be resolved in favor of Indemnitee and in a manner to provide the maximum
indemnification and advancement of Expenses permitted by law. The Company and
Indemnitee intend that this Agreement provide to the fullest extent permitted by
law for indemnification in excess of that expressly provided, without
limitation, by the Certificate of Incorporation, vote of the Company
stockholders or disinterested directors, or applicable law.

Section 20.    Enforcement.

(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumed the obligations imposed on it hereby in order to induce
Indemnitee to serve as a director or officer of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving or
continuing to serve as a director or officer of the Company.

(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings, oral, written and implied, between the parties
hereto with respect to the subject matter hereof; provided, however, that this
Agreement is a supplement to and in furtherance of the Certificate of
Incorporation and applicable law, and is not a substitute therefor, nor to
diminish or abrogate any rights of Indemnitee thereunder.

Section 21.    Modification and Waiver. No supplement, modification or amendment
of this Agreement is binding unless executed in writing by the parties hereto.
No waiver of any of the provisions of this Agreement will be deemed or
constitutes a waiver of any other provisions of this Agreement nor will any
waiver constitute a continuing waiver.

Section 22.    Notice by Indemnitee. Indemnitee agrees promptly to notify the
Company in writing upon being served with any summons, citation, subpoena,
complaint, indictment, information or other document relating to any Proceeding
or matter which may be subject to indemnification or advancement of Expenses
covered hereunder. The failure of Indemnitee to so notify the Company does not
relieve the Company of any obligation which it may have to the Indemnitee under
this Agreement or otherwise.

Section 23.    Notices. All notices, requests, demands and other communications
under this Agreement will be in writing and will be deemed to have been duly
given if (a) delivered by hand to the other party, (b) sent by reputable
overnight courier to the other party or (c) sent by facsimile transmission or
electronic mail, with receipt of oral confirmation that such communication has
been received:

(a)    If to Indemnitee, at the address indicated on the signature page of this
Agreement, or such other address as Indemnitee provides to the Company.

 

-17-



--------------------------------------------------------------------------------

(b)    If to the Company to:

Virgin Galactic Holdings, Inc.

166 North Roadrunner Parkway, Suite 1C

Las Cruces, New Mexico 88011

Attention:    Legal Department

Telephone:    (575) 424-2100

or to any other address as may have been furnished to Indemnitee by the Company.

Section 24.    Contribution.

(a)    Whether or not the indemnification provided in Sections 3, 4 or 8 hereof
is available, in respect of any Proceeding in which the Company is jointly
liable with Indemnitee (or would be if joined in such Proceeding), the Company
shall pay, in the first instance, the entire amount of any judgment or
settlement of such Proceeding without requiring Indemnitee to contribute to such
payment and the Company hereby waives and relinquishes any right of contribution
it may have against Indemnitee. The Company shall not enter into any settlement
of any Proceeding in which the Company is jointly liable with Indemnitee (or
would be if joined in such Proceeding) unless such settlement provides for a
full and final release of all claims asserted against Indemnitee.

(b)    Without diminishing or impairing the obligations of the Company set forth
in Section 24(a), if, for any reason, Indemnitee shall elect or be required to
pay all or any portion of any judgment or settlement in any Proceeding in which
the Company is jointly liable with Indemnitee (or would be if joined in such
Proceeding), the Company shall contribute to the amount of Expenses, judgments,
fines and amounts paid in settlement actually and reasonably incurred and paid
or payable by Indemnitee in proportion to the relative benefits received by the
Company and all officers, directors or employees of the Company, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such Proceeding), on the one hand, and Indemnitee, on the other hand, from the
transaction from which such action, suit or proceeding arose; provided, however,
that the proportion determined on the basis of relative benefit may, to the
extent necessary to conform to law, be further adjusted by reference to the
relative fault of the Company and all officers, directors or employees of the
Company other than Indemnitee who are jointly liable with Indemnitee (or would
be if joined in such Proceeding), on the one hand, and Indemnitee, on the other
hand, in connection with the events that resulted in such expenses, judgments,
fines or settlement amounts, as well as any other equitable considerations which
applicable law may require to be considered. The relative fault of the Company
and all officers, directors or employees of the Company, other than Indemnitee,
who are jointly liable with Indemnitee (or would be if joined in such
Proceeding), on the one hand, and Indemnitee, on the other hand, shall be
determined by reference to, among other things, the degree to which their
actions were motivated by intent to gain personal profit or advantage, the
degree to which their liability is primary or secondary and the degree to which
their conduct is active or passive.

(c)    The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claims of contribution which may be brought by officers, directors or
employees of the Company, other than Indemnitee, who may be jointly liable with
Indemnitee.

 

-18-



--------------------------------------------------------------------------------

(d)    To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, will
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement and/or for
Expenses, in connection with any claim relating to an indemnifiable event under
this Agreement, in such proportion as is deemed fair and reasonable in light of
all of the circumstances of such Proceeding in order to reflect (i) the relative
benefits received by the Company and Indemnitee as a result of the event(s)
and/or transaction(s) giving cause to such Proceeding; and/or (ii) the relative
fault of the Company (and its directors, officers, employees and Agents) and
Indemnitee in connection with such event(s) and/or transaction(s).

Section 25.    Applicable Law and Consent to Jurisdiction. This Agreement and
the legal relations among the parties are governed by, and construed and
enforced in accordance with, the laws of the State of Delaware, without regard
to its conflict of laws rules. Except with respect to any arbitration commenced
by Indemnitee pursuant to Section 14(a) of this Agreement, the Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
Proceeding arising out of or in connection with this Agreement may be brought
only in the Court of Chancery of the State of Delaware and not in any other
state or federal court in the United States of America or any court in any other
country, (ii) consent to submit to the exclusive jurisdiction of the Court of
Chancery of the State of Delaware for purposes of any action or Proceeding
arising out of or in connection with this Agreement, (iii) waive any objection
to the laying of venue of any such action or Proceeding in the Court of Chancery
of the State of Delaware, and (iv) waive, and agree not to plead or to make, any
claim that any such action or Proceeding brought in the Court of Chancery of the
State of Delaware has been brought in an improper or inconvenient forum.

Section 26.    Identical Counterparts. This Agreement may be executed in one or
more counterparts, each of which will for all purposes be deemed to be an
original but all of which together constitutes one and the same Agreement. Only
one such counterpart signed by the party against whom enforceability is sought
needs to be produced to evidence the existence of this Agreement.

Section 27.    Headings. The headings of this Agreement are inserted for
convenience only and do not constitute part of this Agreement or affect the
construction thereof.

 

-19-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

VIRGIN GALACTIC HOLDINGS, INC.     INDEMNITEE By:  

/s/ Michelle Kley

   

/s/ Michael Colglazier

Name:   Michelle Kley              Name:   Michael Colglazier Office:  
Executive Vice-President,         General Counsel & Secretary      



--------------------------------------------------------------------------------

EXHIBIT C

GENERAL RELEASE

1.    Release For valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the undersigned does hereby release and forever discharge
the “Releasees” hereunder, consisting of Virgin Galactic, LLC, a Delaware
limited liability company (“OpCo”), Virgin Galactic Holdings, Inc. a Delaware
corporation (“PubCo” and, together with OpCo, the “Company”), and the Company’s
partners, subsidiaries, associates, affiliates, successors, heirs, assigns,
agents, directors, officers, employees, representatives, lawyers, insurers, and
all persons acting by, through, under or in concert with them, or any of them,
of and from any and all manner of action or actions, cause or causes of action,
in law or in equity, suits, debts, liens, contracts, agreements, promises,
liability, claims, demands, damages, losses, costs, attorneys’ fees or expenses,
of any nature whatsoever, known or unknown, fixed or contingent (hereinafter
called “Claims”), which the undersigned now has or may hereafter have against
the Releasees, or any of them, by reason of any matter, cause, or thing
whatsoever from the beginning of time to the date hereof. The Claims released
herein include, without limiting the generality of the foregoing, any Claims in
any way arising out of, based upon, or related to the employment or termination
of employment of the undersigned by the Releasees, or any of them; any alleged
breach of any express or implied contract of employment; any alleged torts or
other alleged legal restrictions on Releasees’ right to terminate the employment
of the undersigned; and any alleged violation of any federal, state or local
statute or ordinance including, without limitation, Title VII of the Civil
Rights Act of 1964, the Age Discrimination In Employment Act, the Americans With
Disabilities Act.    This general release is the “Release” contemplated by
Section 4(c) of the employment agreement referenced in Section 2 below and
which, once effective, entitles the undersigned to the benefits provided by
Section 4(b) of the employment agreement referenced in Section 2 below.

2.    Claims Not Released. Notwithstanding the foregoing, this general release
(the “Release”) shall not operate to release any rights or claims of the
undersigned (i) to payments or benefits under Section 4(a) and also under
Section 4(b) of that certain Employment Agreement, effective as of July 20,
2020, between the Company and the undersigned (the “Employment Agreement”), with
respect to the payments and benefits provided in exchange for this Release,
(ii) to payments or benefits under any equity award agreement (including without
limitation the Award Agreements as defined in the Employment Agreement) between
the undersigned and PubCo, (iii) with respect to Section 2(b)(vi) of the
Employment Agreement, (iv) to accrued or vested benefits the undersigned may
have, if any, as of the date hereof under any applicable plan, policy, practice,
program, contract or agreement with the Company, (v) to any Claims, including
claims for indemnification and/or advancement of expenses arising under any
indemnification agreement between the undersigned and the Company or under the
bylaws, certificate of incorporation or other similar governing document of the
Company and also the “Indemnification Rights” as defined in the Employment
Agreement, (vi) to any Claims which cannot be waived by an employee under
applicable law or (vii) with respect to the undersigned’s right to communicate
directly with, cooperate with, or provide information to, any federal, state or
local government regulator.

3.    Unknown Claims.

THE UNDERSIGNED ACKNOWLEDGES THAT THE UNDERSIGNED HAS BEEN ADVISED BY LEGAL
COUNSEL AND IS FAMILIAR WITH THE PROVISIONS OF CALIFORNIA CIVIL CODE SECTION
1542, WHICH PROVIDES AS FOLLOWS:

 

C-1



--------------------------------------------------------------------------------

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS THAT THE CREDITOR OR RELEASING
PARTY DOES NOT KNOW OR SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF
EXECUTING THE RELEASE AND THAT, IF KNOWN BY HIM OR HER, WOULD HAVE MATERIALLY
AFFECTED HIS OR HER SETTLEMENT WITH THE DEBTOR OR RELEASED PARTY.”

THE UNDERSIGNED, BEING AWARE OF SAID CODE SECTION, HEREBY EXPRESSLY WAIVES ANY
RIGHTS THE UNDERSIGNED MAY HAVE THEREUNDER, AS WELL AS UNDER ANY OTHER STATUTES
OR COMMON LAW PRINCIPLES OF SIMILAR EFFECT.

4.    Exceptions. Notwithstanding anything in this Release to the contrary,
nothing contained in this Release shall prohibit the undersigned from (i) filing
a charge with, reporting possible violations of federal law or regulation to,
participating in any investigation by, or cooperating with any governmental
agency or entity or making other disclosures that are protected under the
whistleblower provisions of applicable law or regulation and/or
(ii) communicating directly with, cooperating with, or providing information
(including trade secrets) in confidence to, any federal, state or local
government regulator (including, but not limited to, the U.S. Securities and
Exchange Commission, the U.S. Commodity Futures Trading Commission, or the U.S.
Department of Justice) for the purpose of reporting or investigating a suspected
violation of law, or from providing such information to the undersigned’s
attorney or in a sealed complaint or other document filed in a lawsuit or other
governmental proceeding. Pursuant to 18 USC Section 1833(b), the undersigned
will not be held criminally or civilly liable under any federal or state trade
secret law for the disclosure of a trade secret that is made: (x) in confidence
to a federal, state, or local government official, either directly or
indirectly, or to an attorney, and solely for the purpose of reporting or
investigating a suspected violation of law; or (y) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal.

5.    Representations. The undersigned represents and warrants that there has
been no assignment or other transfer of any interest in any Claim which the
undersigned may have against Releasees, or any of them.

6.    No Action. The undersigned agrees that if the undersigned hereafter
commences any suit arising out of, based upon, or relating to any of the Claims
released hereunder or in any manner asserts against Releasees, or any of them,
any of the Claims released hereunder, then if the Claims are dismissed because
of this Release, the undersigned agrees to pay to Releasees, and each of them,
in addition to any other damages caused to Releasees thereby, all attorneys’
fees incurred by Releasees in defending or otherwise responding to said suit or
Claim.

7.    No Admission. The undersigned further understands and agrees that neither
the payment of any sum of money nor the execution of this Release shall
constitute or be construed as an admission of any liability whatsoever by the
Releasees, or any of them, who have consistently taken the position that they
have no liability whatsoever to the undersigned.

8.    OWBPA. The undersigned agrees and acknowledges that this Release
constitutes a knowing and voluntary waiver and release of all Claims the
undersigned has or may have against the Company and/or any of the Releasees as
set forth herein, including, but not limited to, all Claims arising under the
Older Worker’s Benefit Protection Act and the Age Discrimination in Employment
Act. In accordance with the Older Worker’s Benefit Protection Act, the
undersigned is hereby advised as follows:

 

  (i)

the undersigned has read the terms of this Release, and understands its terms
and effects, including the fact that the undersigned agreed to release and
forever discharge the Company and each of the Releasees, from any Claims
released in this Release;

 

C-2



--------------------------------------------------------------------------------

  (ii)

the undersigned understands that, by entering into this Release, the undersigned
does not waive any Claims that may arise after the date of the undersigned’s
execution of this Release, including without limitation any rights or claims
that the undersigned may have to secure enforcement of the terms and conditions
of this Release;

 

  (iii)

the undersigned has signed this Release voluntarily and knowingly in exchange
for the consideration described in this Release, which the undersigned
acknowledges is adequate and satisfactory to the undersigned and which the
undersigned acknowledges is in addition to any other benefits to which the
undersigned is otherwise entitled;

 

  (iv)

the Company advises the undersigned to consult with an attorney prior to
executing this Release;

 

  (v)

the undersigned has been given at least [21]1 days in which to review and
consider this Release. To the extent that the undersigned chooses to sign this
Release prior to the expiration of such period, the undersigned acknowledges
that the undersigned has done so voluntarily, had sufficient time to consider
the Release, to consult with counsel and that the undersigned does not desire
additional time and hereby waives the remainder of the [21]-day period; and

 

  (vi)

the undersigned may revoke this Release within seven days from the date the
undersigned signs this Release and this Release will become effective upon the
expiration of that revocation period if the undersigned has not previously
revoked this Release. If the undersigned revokes this Release during such
seven-day period, this Release will be null and void and of no force or effect
on either the Company or the undersigned and the undersigned will not be
entitled to any of the payments or benefits which are expressly conditioned upon
the execution and non-revocation of this Release. Any revocation must be in
writing and sent to [name], via electronic mail at [email address], on or before
[5:00 p.m. Pacific time] on the seventh day after this Release is executed by
the undersigned.

9.    Governing Law. This Release is deemed made and entered into in the State
of California, and in all respects shall be interpreted, enforced and governed
under the internal laws of the State of California, to the extent not preempted
by federal law.

IN WITNESS WHEREOF, the undersigned has executed this Release this      day of
                ,     .

 

                                                             

Michael Colglazier

 

1 

NTD: Use 45 days in a group termination.

 

C-3



--------------------------------------------------------------------------------

EXHIBIT D

PROPRIETARY INFORMATION AND INVENTIONS AGREEMENT

[Attached]

 

D-1



--------------------------------------------------------------------------------

VIRGIN GALACTIC, LLC

Employee Invention Assignment and Confidentiality Agreement

As a condition of my employment or continued employment with Virgin Galactic,
LLC, together with its parents, subsidiaries, affiliates, successors or assigns
(together, the “Company”), and in consideration of my employment or continued
employment with the Company and my receipt of the compensation now and hereafter
paid to me by Company, I agree to the terms under this Employee Invention
Assignment and Confidentiality Agreement (the “Intellectual Property Agreement”)
set forth herein.

1.    Employment.

(a)    I understand and acknowledge that my employment with the Company is for
an unspecified duration and constitutes “at-will” employment. I acknowledge that
this employment relationship may be terminated at any time, with or without good
cause or for any or no cause, at the option either of the Company or me, as set
forth in the Employment Agreement to which this Intellectual Property Agreement
is attached.

(b)    I agree that, during the term of my employment with the Company, I will
not engage in any other employment, occupation, consulting or other business
activity related to the business in which the Company is now involved or becomes
involved during the term of my employment and I will not assist any other person
or organization in competing or in preparing to compete with any business or
demonstrably anticipated business of Company nor will I engage in any other
activities that conflict with my obligations to the Company.

(c)    I recognize and agree that I have no expectation of privacy with respect
to Company’s telecommunications, networking or information processing systems
(including, without limitation, stored computer files, email or text messages
and voice messages) (“Systems”), and that my activity and any files or messages
on or using any of those systems may be monitored at any time without notice. I
also agree that such Systems may only be used by me for Company purposes, and
that I will not use the Systems for personal purposes.

2. Confidential Information.

(a)    Company Information. I agree at all times during and after the term of my
employment (my “Relationship with the Company”) and thereafter, except for the
benefit of the Company to hold in strictest confidence, and not to use or to
disclose to any person, firm or corporation without written authorization of the
Board of Directors of the Company, any Confidential Information of the Company.
I understand that “Confidential Information” means any Company proprietary
information, technical data, trade secrets or know-how, including, but not
limited to, research, product plans, products, services, customer lists and
customers (including, but not limited to, customers of the Company on whom I
called or with whom I became acquainted during the term of my Relationship with
the Company), markets, works of original authorship, photographs, negatives,
digital images, software, developments, inventions, processes, formulas,
technology, designs, drawings, engineering, hardware configuration information,
marketing, finances or other business information disclosed to me by the Company
either directly or



--------------------------------------------------------------------------------

indirectly in writing, orally or by drawings or observation of parts or
equipment. I further understand that Confidential Information does not include
any of the foregoing items which has become publicly known and made generally
available through no wrongful act of mine or of others who were under
confidentiality obligations as to the item or items involved.

(b)    Other Employer Information. I agree that I will not, during my
Relationship with the Company, improperly use or disclose any proprietary
information or trade secrets of any former or concurrent employer or other
person or entity and that I will not bring onto the premises of the Company any
unpublished document or proprietary information belonging to any such employer,
person or entity unless consented to in writing by such employer, person or
entity. Further, I have not retained anything containing any confidential
information of a prior employer or other third party, whether or not created by
me.

(c)    Third Party Information. I recognize that the Company has received and in
the future will receive from third parties their confidential or proprietary
information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. I agree to hold all such confidential or proprietary information in
the strictest confidence and not to disclose it to any person, firm or
corporation or to use it except as necessary in carrying out my work for the
Company consistent with the Company’s agreement with such third party.

3. Intellectual Property.

(a)    Assignment of Intellectual Property. I agree that I will promptly make
full written disclosure to the Company, will hold in trust for the sole right
and benefit of the Company, and hereby assign to the Company, or its designee,
all my right, title, and interest in and to any original works of authorship,
inventions, concepts, improvements, copyrights, patent rights, trade secrets and
all other intellectual property rights of any sort throughout the world, whether
or not patentable or registerable under copyright or similar laws, which I may
solely or jointly conceive or develop or reduce to practice, or cause to be
conceived or developed or reduced to practice, during the period of time I am in
the service of the Company (collectively referred to as “Intellectual Property”)
and which (i) are developed using the equipment, supplies, facilities or
Confidential Information of the Company, (ii) result from or are suggested by
work performed by me for the Company, or (iii) relate to the business, or to the
actual or demonstrably anticipated research or development of the Company. The
Intellectual Property will be the sole and exclusive property of the Company. I
further acknowledge that all original works of authorship which are made by me
(solely or jointly with others) within the scope of and during the period of my
Relationship with the Company and which are protectable by copyright are “works
made for hire,” as that term is defined in the United States Copyright Act. To
the extent any Intellectual Property is not deemed to be work for hire, then I
will and hereby do assign all my right, title and interest in such Intellectual
Property to the Company. I hereby make all assignments necessary to accomplish
the foregoing.

(b)    Moral Rights. To the fullest extent allowed by applicable law,
Section 3(a) above includes all rights of paternity, integrity, disclosure and
withdrawal and any other rights that may be known as or referred to as “moral
rights,” “artist’s rights,” “droit moral,” or the like (collectively



--------------------------------------------------------------------------------

“Moral Rights”). To the extent I retain any such Moral Rights under applicable
law, I hereby ratify and consent to any action that may be taken with respect to
such Moral Rights by or authorized by Company and agree not to assert any Moral
Rights with respect thereto. I will confirm any such ratifications, consents and
agreements from time to time as requested by Company.

(c)    Patent and Copyright Registrations. I agree to assist the Company, or its
designee, at the Company’s expense, in every proper way to secure the Company’s
rights in the Intellectual Property and any copyrights, patents or other
intellectual property rights relating thereto in any and all countries,
including the disclosure to the Company of all pertinent information and data
with respect thereto, the execution of all applications, specifications, oaths,
assignments and all other instruments which the Company shall deem necessary in
order to apply for and obtain such rights and in order to assign and convey to
the Company, its successors, assigns, and nominees the sole and exclusive
rights, title and interest in and to such Intellectual Property, and any
copyrights, patents or other intellectual property rights relating thereto. I
further agree that my obligation to execute or cause to be executed, when it is
in my power to do so, any such instrument or papers shall continue after the
termination of my employment with the Company.

I hereby irrevocably designate and appoint the Company and its duly authorized
officers and agents as my agent and attorney in fact, to act for and in my
behalf and stead to execute and file any such applications or documents and to
do all other lawfully permitted acts to further the prosecution and issuance of
letters patent or copyright registrations thereon with the same legal force and
effect as if executed by me. The designation and appointment of the Company and
its duly authorized officers and agents as my agent and attorney in fact shall
be deemed to be coupled with an interest with full power of substitution and
therefore irrevocable.

(d)    Maintenance of Records. I agree to keep and maintain adequate and current
written records of all Intellectual Property made by me (solely or jointly with
others) during the term of my Relationship with the Company. The records will be
in the form of notes, sketches, drawings, and works of original authorship,
photographs, negatives, digital images or any other format that may be specified
by the Company. The records will be available to and remain the sole property of
the Company at all times.

(e)    Intellectual Property Retained and Licensed. I have listed on Appendix A,
in a manner that does not violate any third party rights or disclosure any
confidential information, a list of all original works of authorship,
inventions, developments, improvements, and trade secrets which were made by me
prior to my Relationship with the Company (collectively referred to as “Prior
Intellectual Property”), which belong to me, which relate to the Company’s
proposed business, products or research and development, and which are not
assigned to the Company hereunder; or, if no such list is provided below, I
represent that there is no such Prior Intellectual Property. If in the course of
my Relationship with the Company, I incorporate into Company property any Prior
Intellectual Property owned by me or in which I have an interest, the Company is
hereby granted and shall have a nonexclusive, royalty-free, irrevocable,
perpetual, worldwide license to make, have made, modify, use and sell such Prior
Intellectual Property as part of or in connection with such Company property.



--------------------------------------------------------------------------------

(f)    Exceptions to Assignment. I understand that if I am employed with the
Company in the State of California, the provisions of this Intellectual Property
Agreement requiring assignment of Intellectual Property to the Company are
limited to Section 2870 of the California Labor Code, which is attached hereto
as Appendix B, and do not apply to any intellectual property that (i) I develop
entirely on my own time; and (ii) I develop without using Company equipment,
supplies, facilities, or trade secret information; and (iii) do not result from
any work performed by me for the Company; and (iv) do not relate at the time of
conception or reduction to practice to the Company’s current or anticipated
business, or to its actual or demonstrably anticipated research or development.
Any such intellectual property will be owned entirely by me, even if developed
by me during the time period in which I am employed by the Company. I will
advise the Company promptly in writing of any intellectual property that I
believe meet the criteria for exclusion set forth herein and are not otherwise
disclosed pursuant to Section 3(e) above.

(g)    Return of Company Documents. I agree that, at the time of leaving the
employ of the Company or earlier if so requested by the Company, I will deliver
to the Company (and will not keep in my possession, recreate or deliver to
anyone else) any and all works of original authorship, photographs, negatives,
digital images, devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items developed by me pursuant to my Relationship with the Company or otherwise
belonging to the Company, its successors or assigns. In the event of the
termination of my Relationship with the Company, I agree to sign and deliver the
“Termination Certificate” attached hereto as Appendix C.

(h)    Model Release. I hereby grant the Company and its assigns and licensees
the irrevocable right to use any photographs, video, audio, and audio-visual
recordings, and the resulting instances of my likeness and voice, to the extent
the same are taken of me by the Company or any of its customers, investors,
vendors or guests during my employment with the Company (collectively,
“Content”), in all forms and in all media and in all manners, including any
composite or distorted representations of the same, for advertising, trade, or
any other lawful purposes in connection with the promotion of the Company’s
business, products, and/or services.

I hereby waive any right to inspect or approve the Content or printed or
electronic matter that may be used in conjunction with the Content now or in the
future, whether that use is known to me or unknown, and I waive any right to
royalties or other compensation arising from or related to the use of the
Content. It is the discretion of the Company to decide whether and how to use
the Content and nothing herein shall be construed to obligate the Company to
produce, distribute or use any of the rights granted herein.

4.    Notification of New Employer. In the event of my termination of employment
from the Company for any reason, I hereby grant consent to notification by the
Company to my new employer or consulting client regarding my rights and
obligations under this Intellectual Property Agreement.



--------------------------------------------------------------------------------

5.    Representations. I represent that my performance of all the terms of this
Intellectual Property Agreement will not breach any agreement to keep in
confidence proprietary information acquired by me in confidence or in trust
prior to my Relationship with the Company. I have not entered into, and I agree
I will not enter into, any oral or written agreement in conflict herewith. I
agree to execute any proper oath or verify any proper document required to carry
out the terms of this Intellectual Property Agreement.

6. Equitable Relief.

Each of the Company and I agree that disputes relating to or arising out of a
breach of the covenants contained in this Intellectual Property Agreement would
likely require injunctive relief to maintain the status quo of the parties
pending any litigation or other action. The parties hereto also agree that it
would be impossible or inadequate to measure and calculate the damages from any
breach of the covenants contained in this Intellectual Property Agreement prior
to resolution of any dispute. Accordingly, if either party claims that the other
party has breached any covenant of this Intellectual Property Agreement, that
party will have available, in addition to any other right or remedy, the right
to obtain an injunction from a court of competent jurisdiction restraining such
breach or threatened breach and/or to specific performance of any such provision
of this Intellectual Property Agreement pending resolution of the
dispute.    The parties further agree that no bond or other security shall be
required in obtaining such equitable relief and hereby consents to the issuance
of such injunction and to the ordering of specific performance.

7. Exceptions.

Nothing contained in this Intellectual Property Agreement shall prohibit either
party (or either party’s attorney(s)) from (i) filing a charge with, reporting
possible violations of federal law or regulation to, participating in any
investigation by, or cooperating with the U.S. Securities and Exchange
Commission, the Financial Industry Regulatory Authority, the Equal Employment
Opportunity Commission, the National Labor Relations Board, the Occupational
Safety and Health Administration, the U.S. Commodity Futures Trading Commission,
the U.S. Department of Justice or any other securities regulatory agency,
self-regulatory authority or federal, state or local regulatory authority
(collectively, “Government Agencies”), or making other disclosures that are
protected under the whistleblower provisions of applicable law or regulation,
(ii) communicating directly with, cooperating with, or providing information
(including trade secrets) in confidence to any Government Agencies for the
purpose of reporting or investigating a suspected violation of law, or from
providing such information to such party’s attorney(s) or in a sealed complaint
or other document filed in a lawsuit or other governmental proceeding, and/or
(iii) receiving an award for information provided to any Government Agency.
Pursuant to 18 USC Section 1833(b), I understand that I will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of a trade secret that is made: (x) in confidence to a federal,
state, or local government official, either directly or indirectly, or to an
attorney, and solely for the purpose of reporting or investigating a suspected
violation of law; or (y) in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Further, nothing in this
Intellectual Property Agreement is intended to or shall preclude either party
from providing truthful testimony in response to a valid subpoena, court order,
regulatory request or other judicial, administrative or legal process or
otherwise as required by law. If I am required to provide testimony, then unless
otherwise directed or requested by a Government Agency or law enforcement, I
shall notify the Company as soon as reasonably practicable after receiving any
such request of the anticipated testimony.



--------------------------------------------------------------------------------

8. General Provisions.

(a)    Governing Law; Consent to Personal Jurisdiction. This Intellectual
Property Agreement will be governed by the laws of the State of California as
they apply to contracts entered into and wholly to be performed within such
state, without regard to the conflicts of law provisions thereof. I hereby
expressly consent to the nonexclusive personal jurisdiction and venue of the
state and federal courts located in the federal Eastern District of California
for any lawsuit filed there by either party arising from or relating to this
Intellectual Property Agreement.

(b) Entire Agreement. This Intellectual Property Agreement sets forth the entire
agreement and

understanding between the Company and me relating to the subject matter herein
and supersedes and replaces all prior discussions between me and the Company
regarding the subject matter herein. No modification of or amendment to this
Intellectual Property Agreement, nor any waiver of any rights under this
Intellectual Property Agreement, will be effective unless in writing signed by
the party to be charged. Any subsequent change or changes in my duties, salary
or compensation will not affect the validity or scope of this Intellectual
Property Agreement.

(c)    Severability. If one or more of the provisions in this Intellectual
Property Agreement are deemed void or unenforceable by law, then such void or
unenforceable portion(s) shall be limited or excluded from this Intellectual
Property Agreement to the minimum extent required so that this Intellectual
Property Agreement shall otherwise remain in full force and effect and
enforceable in accordance with its terms.

(d)    Successors and Assigns. This Intellectual Property Agreement will be
binding upon my heirs, executors, administrators and other legal representatives
and will be for the benefit of the Company, its successors, and its assigns.
This Intellectual Property Agreement is fully assignable and transferable by
Company, but any purported assignment or transfer by me is void.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

I HAVE READ THIS INTELLECTUAL PROPERTY AGREEMENT CAREFULLY AND I UNDERSTAND AND
ACCEPT THE OBLIGATIONS WHICH IT IMPOSES UPON ME WITHOUT RESERVATION. NO PROMISES
OR REPRESENTATIONS HAVE BEEN MADE TO ME TO INDUCE ME TO SIGN THIS INTELLECTUAL
PROPERTY AGREEMENT. I SIGN THIS INTELLECTUAL PROPERTY AGREEMENT VOLUNTARILY AND
FREELY, IN DUPLICATE, WITH THE UNDERSTANDING THAT THE COMPANY WILL RETAIN ONE
COUNTERPART AND THE OTHER COUNTERPART WILL BE RETAINED BY ME.

 

July 10, 2020   Employee  

/s/ Michael Colglazier

  Michael Colglazier



--------------------------------------------------------------------------------

APPENDIX A

PRIOR INTELLECTUAL PROPERTY



--------------------------------------------------------------------------------

APPENDIX B

California Labor Code Section 2870. Application of provision that employee shall
assign or offer to assign rights in invention to employer.

(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

  (1)

Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer.

 

  (2)

Result from any work performed by the employee for the employer.

(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.